Exhibit 10.2



AMENDED AND RESTATED EQUIPMENT LEASING AGREEMENT

between



BTM CAPITAL CORPORATION,
as Corporate Obligee



and



HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED,
as Obligor

Dated as of June 30, 2003

(1999)





TO THE EXTENT, IF ANY, THAT THIS DOCUMENT CONSTITUTES
CHATTEL PAPER UNDER THE UNIFORM COMMERCIAL CODE,
NO SECURITY INTEREST IN THIS DOCUMENT MAY BE CREATED
THROUGH THE TRANSFER AND POSSESSION OF ANY
COUNTERPART OTHER THAN COUNTERPART NO. 1.

COUNTERPART NO. 8  OF8 SERIALLY NUMBERED
           MANUALLY EXECUTED COUNTERPARTS.           


TABLE OF CONTENTS

Page

Section

1.

Definitions.

1

Section

2.

Agreement for Financing of Equipment.

1

Section

3.

Acknowledgment of Financed Equipment.

2

Section

4.

Delivery, Acceptance and Leasing of Equipment.

2

Section

5.

Term.

2

Section

6.

Return of Equipment.

2

Section 6.1.

Redelivery.

2

Section 6.2.

Storage.

4

Section 6.3.

Holdover Equipment Payment.

4

Section 6.4.

Specific Performance.

4

Section

7.

Payments.

4

Section 7.1.

Interim Equipment Payment.

4

Section 7.2.

Basic Equipment Payment.

4

Section 7.3.

[Intentionally Deleted.]

5

Section 7.4.

Supplemental Payments.

5

Section 7.5.

Method of Payment.

5

Section 7.6.

Applicable Debt Rate.

5

Section 7.7.

[Intentionally Deleted.]

5

Section

8.

Net Financing Agreement.

5

Section

9.

Grant of Security Interest; Equipment to be and Remain Personal Property.

6

Section

10.

Use of Equipment; Compliance with Laws.

6

Section

11.

Maintenance and Repair of Equipment.

7

Section

12.

Alterations; Modifications; Replacements

8

Section

13.

Identification Marks; Inspection.

8

Section

14.

Assignment and Leasing.

9

Section 14.1.

By Obligor.

9

Section 14.2.

By Corporate Obligee.

10

Section 14.3.

Registration.

10

Section

15.

Liens.

10

Section

16.

Loss, Damage or Destruction.

11

Section 16.1.

Risk of Loss, Damage or Destruction.

11

Section 16.2.

Payment of Casualty Loss Value Upon an Event of Loss.

11

Section 16.3.

Application of Payments Not Relating to an Event of Loss.

11

Section

17.

Insurance.

12

Section

18.

NO CORPORATE OBLIGEE WARRANTIES.

13

Section

19.

Assignment of Manufacturer Warranties.

13

Section

20.

Events of Default.

14

Section

21.

Remedies Upon Default.

15

Section

22.

Corporate Obligee's Right to Perform for Obligor.

17

Section

23.

Late Charges.

17

Section

24.

Notices.

17

Section

25.

Obligor's Renewal and Transfer Options.

17

Section 25.1.

Obligor's Renewal Option.

17

Section 25.2.

Obligor's End of Term Transfer Option.

18

Section 25.3.

Third Party Sale of Equipment.

19

Section 25.4.

Obligor's Early Transfer Options.

19

Section

26.

End of Term Equipment Payment Adjustment

20

Section 26.1.

Third Party Sale of Equipment.

20

Section 26.2.

Obligor Payment.

21

Section

27.

Governing Law, Jurisdiction and Venue; Waiver of Jury.

21

Section

28.

Miscellaneous.

22

Section 28.1.

22

Section 28.2.

22

Section

29.

Payments.

23

Section

30.

Concerning Corporate Obligee.

23

EXHIBIT A-1

EXHIBIT A-2




AMENDED AND RESTATED EQUIPMENT LEASING AGREEMENT



AMENDED AND RESTATED EQUIPMENT LEASING AGREEMENT dated as of June 30, 2003
(herein, as amended, supplemented and otherwise modified from time to time,
called  “this Equipment Agreement”), between BTM CAPITAL CORPORATION, a Delaware
corporation (together with its successors and assigns, “Corporate Obligee”) and
HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED, a Delaware corporation (together
with its successors and assigns, “Obligor”).



WHEREAS, pursuant to that certain Participation Agreement dated as of September 
30, 1999 (as amended, the “Original Participation Agreement”) among State Street
Bank and Trust Company of Connecticut, National Association, not in its
individual capacity but as Trustee (“Original Trustee”), as “Obligee” thereunder
(“Original Obligee”), Obligor, BTM Capital Corporation (“BTM Capital”), as “LC
Issuer”, Four Winds Funding Corporation, a Delaware corporation, as “Lender”,
Bank of Tokyo-Mitsubishi Trust Company, as “Owner Participant” and Commerzbank
Aktiengesellschaft, New York Branch, as “Agent” and as “Security Trustee”, the
Original Obligee and Obligor entered into that certain Equipment Financing
Agreement dated as of September 30, 1999 (as amended, the “Original Equipment
Agreement”); and



WHEREAS, Corporate Obligee has succeeded to the interests of Original Obligee
with respect to the Original Participation Agreement and the Original Equipment
Agreement and, as part of the transactions contemplated under the Amended and
Restated Participation Agreement dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the
“Participation Agreement”) among Corporate Obligee, BTM Capital, as “Owner
Participant”, U.S. Bank National Association (“Trust Company”), not in its
individual capacity but solely as trustee (“Trust Obligee”) under a Trust
Agreement dated as of the date hereof (the “Trust Agreement”), Obligor, the
financial institutions named therein as Lenders and Bank of Tokyo-Mitsubishi
Trust Company, as “Security Trustee” and “Agent”.



In consideration of the mutual covenants and agreements set forth herein and in
the Participation Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:



            Section 1.         Definitions.  Unless the context otherwise
requires, capitalized terms used herein and not otherwise defined herein shall
have meanings set forth or referred to in Appendix A to the Participation
Agreement which Appendix A also contains the rules of usage that shall apply
hereto.

            Section 2.         Agreement for Financing of Equipment.  Subject
to, and upon all of the terms and conditions of this Equipment Agreement,
Corporate Obligee hereby agrees to finance for Obligor and Obligor hereby agrees
to finance for Corporate Obligee each Item of Equipment for the Term with
respect to such Item.  So long as no Equipment Agreement Event of Default has
occurred and is continuing hereunder, Corporate Obligee agrees that it shall not
interfere with Obligor’s quiet enjoyment and use of any Item of Equipment
financed hereunder during the Term thereof.



            Section 3.         Acknowledgment of Financed Equipment.  Corporate
Obligee and Obligor acknowledge and agree that all Items of Equipment have been
financed for Obligor pursuant to Section 3.1 of the Original Participation
Agreement and in accordance with the other Original Operative Documents and no
further duty or obligation exists on the part of Corporate Obligee to finance
any additional Items of Equipment thereunder.



            Section4.          Delivery, Acceptance and Leasing of Equipment. 
Corporate Obligee and Obligor hereby acknowledge and agree that (a) all Original
Items of Equipment have been delivered to and accepted by Obligor in accordance
with the terms and provisions of the Original Equipment Agreement; (b) Obligor
has inspected each such Original Item so delivered and neither provided Original
Obligee with written notice of any defect nor objected to any such Original Item
in accordance with Section 4 of the Original Equipment Agreement; and (c)
Obligor has executed and delivered to Original Obligee an Equipment Agreement
Supplement, dated the Acceptance Date thereof, for each such Original Item of
Equipment.  Corporate Obligee and Obligor hereby further acknowledge and agree
that (x) each Equipment Agreement Supplement executed by Original Obligee and
Obligor for each Original Item of Equipment evidences that such Original Item is
leased under, and is subject to, all of the terms, provisions and conditions of
this Equipment Agreement, and (y) constitutes Obligor’s unconditional and
irrevocable acceptance of such Original Item for all purposes of this Equipment
Agreement.  Corporate Obligee and Obligor hereby further acknowledge and agree
that (x) all Original Items of Equipment and all Original Items shall for all
purposes constitute the Items of Equipment and Items, respectively, hereunder
and under the other Operative Documents; (y) each Equipment Agreement Supplement
executed and delivered in connection with the Original Equipment Agreement shall
in all respects and for all purposes constitute the Equipment Agreement
Supplement hereunder and under the other Operative Documents; and (z) all Items
of Equipment shall be conclusively deemed to relate to the particular Related
Exhibit A attached to the Original Equipment Agreement and made a part thereof
that is so identified on the Related Equipment Agreement Supplement of such
Original Item, and, each Related Exhibit A attached to the Original Equipment
Agreement are herein incorporated by reference as if such Related Exhibit A were
attached hereto.

            Section 5.         Term.  The Interim Term (if any) for each Item of
Equipment shall commence on the Acceptance Date thereof, and, unless sooner
terminated pursuant to the provisions hereof, shall end on the date immediately
prior to the Basic Term Commencement Date therefor.  The Basic Term for each
Item of Equipment shall commence on the Basic Term Commencement Date thereof
and, unless this Equipment Agreement is sooner terminated with respect to such
Item (or all Equipment) pursuant to the provisions hereof, shall end on the last
day of such Basic Term.  If not sooner terminated pursuant to the provisions
hereof, the Term for each Item of Equipment shall end on the last day of the
Basic Term thereof, or if this Equipment Agreement is renewed with respect to
such Item of Equipment pursuant to Section 25.1 hereof, on the last day of the
last Renewal Term thereof.



            Section 6.         Return of Equipment.

                                    Section 6.1       Redelivery.  Upon the
expiration or earlier termination of the Term with respect to each Item of
Equipment (unless Obligor has exercised its transfer option with respect thereto
pursuant to Sections 25.2 or 25.4 hereof or a third party sale thereof
acceptable to Corporate Obligee is consummated on the Termination Date with
respect thereto pursuant to Section 25.3 hereof), Obligor will, at its expense,
dismantle, surrender and deliver possession of each Item of Equipment to
Corporate Obligee at the Redelivery Location with a certificate executed by a
Responsible Officer of Obligor certifying that the Item of Equipment is in the
condition required hereunder, a copy of an inventory list for each Item, proof
of payment by Obligor to the Person from whom Obligor acquired such Item of
Equipment in the form of a canceled check or wire transfer confirmation, all
then current plans, specifications and operating, maintenance, and repair
manuals and logs relating to each Item that have been prepared or received by
Obligor, and with respect to any Item of Equipment which qualifies for or is
subject to any manufacturer’s maintenance, repair or warranty policy, a
statement or certificate that has been signed by an authorized representative of
the manufacturer attesting to such condition.  At the time of such return to
Corporate Obligee, each Item of Equipment (and each part or component thereof)
shall (a) meet the original design specifications and operating standards of
such Item, (b) be in as good operating condition, state of repair and appearance
as when delivered to Obligor hereunder, ordinary wear and tear excepted, and in
the condition required by Section 11 hereof, (c) have no missing or damaged
components such that its value, utility or remaining useful life will be
reduced, (d) comply with all laws and rules referred to in Section 11 hereof,
(e) have attached or affixed thereto any addition, modification or improvement
considered an accession thereto as provided in Section 12 hereof and (f) have
had removed therefrom in a workmanlike manner, (i) any addition, modification or
improvement which, as provided in Section 12 hereof, is owned by Obligor, and
(ii) any insignia or marking permitted pursuant to Section 13 hereof, and (g) be
free and clear of all Liens, other than a Lien granted or placed thereon by
Corporate Obligee, Lender, or any Assignee pursuant to Section 14.2 hereof. 
With respect to any Item of Equipment which has an hour meter or similar device
affixed to or relating to such Equipment, Obligor must provide evidence of the
total operating hours on such Item at redelivery, as evidenced by such meter or
similar device.  The total operating hours for each such Item of Equipment in
excess of 3000 hours per year shall be billed to Obligor at a rate set by
Corporate Obligee (which rate shall be reasonable in all the circumstances). 
All operating licenses and agreements pertinent to operation of each Item of
Equipment, whether or not included in the original Agreement (other than
non-transferable licenses to use software), that are capable of being
transferred, shall be fully transferable upon the expiration of the Term to
Corporate Obligee or its designee.  Obligor shall transfer any such transferable
license or agreement upon return of the Item of Equipment at Obligor’s cost and
expense.  Each Item of Equipment that qualifies for or is subject to any
manufacturer’s maintenance, repair or warranty policy must be properly
deinstalled in a manner consistent with such policy and in such a way that the
Item remains eligible for or subject to such policy, as appropriate, and Obligor
shall provide or shall cause a representative of the manufacturer of such Item a
certificate certifying that each Item of Equipment was deinstalled in a manner
consistent with such policy and remains eligible for or subject to such policy,
as appropriate.  Upon deinstallation each Item of Equipment shall be secured
properly for air or overland transport.  Each Item of Equipment originally
delivered to Obligor, secured for shock proof and minimum vibration travel or
delivered via air ride van shall be redelivered in a similar manner, and each
other Item of Equipment shall be delivered in the manner in which it was
delivered to Obligor or such other manner as is customary for such Item of
Equipment.  Obligor shall pay for any repairs necessary to restore any Item of
Equipment to the condition required by this Section 6.1.  The term “ordinary
wear and tear” as used herein shall not be construed as permitting any material
broken,damaged or missing items or components of any Item of Equipment.  Upon
redelivery, Obligor shall provide any additional documentation reasonably
requested by Corporate Obligee, at Corporate Obligee’s cost, relating to the
redelivery of or Corporate Obligee’s interest in each Item of Equipment.



            Section 6.2       Storage.  For the purpose of delivering possession
of any Item of Equipment to Corporate Obligee as above required, Obligor shall
at its own cost, expense and risk cause each such Item of Equipment to be
insured in accordance with Section 17 hereof and stored at the Redelivery
Location identified therefor by Corporate Obligee at the risk of Obligor without
charge to Corporate Obligee or any Assignee for insurance, rent or storage until
all such Items of Equipment have been sold, leased or otherwise disposed of by
Corporate Obligee; provided however, Obligor’s obligations under this Section
6.2 shall terminate with respect to each Item of Equipment on the 90th day after
delivery of such Item to the Redelivery Location in the condition required by
Section 6.1 hereof.



            Section 6.3.      Holdover Equipment Payment.  Each Item of
Equipment shall be deemed redelivered upon satisfaction of the obligations and
conditions set forth in Section 6.1 hereof.  Until each such Item of Equipment
has been returned to Corporate Obligee in the condition and as otherwise
provided in this Section 6, Obligor shall continue to pay Corporate Obligee, on
the same dates on which an Equipment Payment for such Item was payable during
the Term thereof 125% of the Equipment Payment for such Item that was payable on
the last Payment Date of the Term thereof; provided, that during such holdover
period, Obligor shall use its best efforts to secure the return of the Equipment
as required under this Section 6.  The provision for payment pursuant to this
Section 6 shall not abrogate Corporate Obligee’s right under this Section 6 to
have such Equipment returned to it hereunder.



            Section 6.4.      Specific Performance.  The provisions of this
Section 6 are of the essence of this Equipment Agreement, and upon application
to any court of equity having jurisdiction in the premises, Corporate Obligee
shall be entitled to a decree against Obligor requiring specific performance of
the covenants of Obligor set forth in this Section 6.

            Section 7.         Payments.



                                    Section 7.1       Interim Equipment
Payment.  Obligor hereby agrees to pay Corporate Obligee an Equipment Payment
for each Item of Equipment on each Payment Date during the Interim Term
therefor, in an amount equal to the sum of (a) the Debt Amortization Payment due
on such Payment Date for such Item (b) an amount calculated by multiplying the
Outstanding Debt Amount for such Item immediately prior to such payment by the
Applicable Debt Rate and (c) an amount calculated by multiplying the Equity
Component for such Item by the Equity Rate and in the case of clauses (b) and
(c) for the number of days elapsed since the immediately preceding Payment Date,
or in the case of the first payment of an Equipment Payment during the Interim
Term, the Acceptance Date thereof.



                                    Section 7.2.      Basic Equipment Payment. 
Obligor hereby agrees to pay Corporate Obligee an Equipment Payment for each
Item of Equipment on each Payment Date during the Basic Term therefor, in an
amount equal to the sum of (a) the Debt Amortization Payment due on such Payment
Date for such Item (b) an amount calculated by multiplying the Outstanding Debt
Amount immediately prior to such payment by the Applicable Debt Rate and (c) an
amount calculated by multiplying the Equity Component for such Item by the
Equity Rate and in the case of clauses (b) and (c) for the number of days
elapsed since the immediately preceding Payment Date, or in the case of the
first payment of an Equipment Payment during the Basic Term, the Basic Term
Commencement Date thereof.



                        Section 7.3.      [Intentionally Deleted.]



                        Section 7.4.      Supplemental Payments.  Obligor also
agrees to pay to Corporate Obligee, or to whoever shall be entitled thereto as
expressly provided herein, all Supplemental Payments, promptly as the same shall
become due and owing, and in the event of any failure on the part of Obligor so
to pay any such Supplemental Payment hereunder Corporate Obligee shall have all
rights, powers and remedies provided for herein or by law or equity or otherwise
in the case of nonpayment of Equipment Payments.

                        Section 7.5.      Method of Payment.  All payments of
Equipment Payments and Supplemental Payments required to be made by Obligor to
Corporate Obligee (or, in the case of Supplemental Payments, any other Person
entitled thereto) shall be made in immediately available funds.  In the event of
any assignment to an Assignee pursuant to Section 14.2 hereof, all payments
which are assigned to such Assignee, whether Equipment Payments, Supplemental
Payments or otherwise, shall be paid in such manner as shall be designated by
Corporate Obligee or such Assignee.  Subject to the security assignment and the
obligations of Obligor with respect thereto in Section 7 of the Participation
Agreement, all payments of Equipment Payments required to be made by Obligor to
Corporate Obligee hereunder shall be paid at the address or bank account as
Corporate Obligee may hereafter designate in writing to Obligor.  Time is of the
essence in connection with the payment of Equipment Payments, and Supplemental
Payments.



                        Section 7.6.      Applicable Debt Rate.  The Applicable
Debt Rate for each Item of Equipment shall be the LIBOR Rate then in effect for
the Notes issued by Obligees under the Participation Agreement; provided
however, upon the occurrence of any Illegality Event, the Applicable Debt Rate
will be the Alternate Rate as of the date interest on such Notes commences to
accrue at the Applicable Debt Rate in accordance with Section 5.5.9 of the
Participation Agreement.  At least three (3) Business Days before each Payment
Date, Corporate Obligee or its designee shall advise Obligor of the total amount
due on such Payment Date.   Except as may otherwise be provided herein, no
Equipment Payments or portion thereof may be prepaid.



                        Section 7.7.      [Intentionally Deleted.]



            Section 8.         Net Financing Agreement.  This Equipment
Agreement is a net financing agreement.  Obligor acknowledges and agrees that
its obligations hereunder, including, without limitation, its obligations to pay
Equipment Payments and all Supplemental Payments payablehereunder, shall be
unconditional and irrevocable under any and all circumstances, shall not be
subject to cancellation, termination, modification or repudiation by Obligor,
and shall be paid and performed by Obligor without notice or demand and without
any abatement, reduction, diminution, setoff, defense, counterclaim or
recoupment whatsoever, including, without limitation, any abatement, reduction,
diminution, setoff, defense, counterclaim, withholding orrecoupment due or
alleged to be due to, or by reason of, any past, present or future claims which
Obligor may have against Corporate Obligee, Owner Participant, Trust Company,
any Assignee, any Lender, any manufacturer or supplier of any Item of Equipment
or any part thereof, or any other Person for any reason whatsoever, or any
defect in any Item of Equipment or any part thereof, or the condition, design,
operation or fitness for use thereof, any damage to, or any loss or destruction
of, any Item of Equipment or any part thereof, or any Liens or rights of others
with respect to any Item of Equipment or any part thereof, or any prohibition or
interruption of or other restriction against Obligor’s use, operation,
possession, maintenance, insurance, improvement or return of the Equipment or
any Item thereof, for any reason whatsoever, or any interference with such use,
operation or possession by any Person or entity, or any default by Corporate
Obligee in the performance of any of its obligations herein contained, or any
other indebtedness or liability, howsoever and whenever arising, of Corporate
Obligee, Trust Company or of any Assignee, or of Obligor to any other Person, or
by reason of insolvency, bankruptcy or similar proceedings by or against
Corporate Obligee, Trust Company, any Assignee or Obligor, or for anyother
reason whatsoever, whether similar or dissimilar to any of the foregoing, any
present or future law to the contrary notwithstanding; it being the intention of
the parties hereto that all Equipment Payments and Supplemental Payments payable
by Obligor hereunder shall continue to be payable in all events and in the
manner and at the times herein provided, without notice or demand, unless the
obligation to pay the same shall be terminated pursuant to the express
provisions of this Equipment Agreement.



            Section 9.         Grant of Security Interest; Equipment to be and
Remain Personal Property. This Equipment Agreement is a financing agreement
intended as security.  Obligor hereby grants, bargains, assigns, transfers,
conveys and pledges to Corporate Obligee a security interest in and Lien upon
all of its right, title and interest in, to and under the Equipment, this
Equipment Agreement, each Subsidiary Equipment Agreement and each Security
Document to which it is a party and all proceeds thereof as collateral security
for the payment and performance by Obligor of Obligor’s obligations as Obligor
under the Operative Documents.   For each Item of Equipment located in the
United States, France, Germany or England, Obligor will, at its own expense,
make, execute, endorse, acknowledge, file and/or deliver to Corporate Obligee
from time to time such confirmatory assignments, conveyances, financing and
continuation statements, transfer endorsements, powers of attorney, notes,
reports and other assurances or instruments and take such further actions which
are appropriate or advisable to perfect, preserve or protect Corporate Obligee’s
security interest granted hereunder or which Corporate Obligee deems necessary
or advisable in order to obtain the full benefits of the Liens created or
intended to be created hereunder, and will take such other actions reasonably
requested by Corporate Obligee to effectuate the intent of the Operative
Documents.  Obligor will pay all applicable filing fees and related expenses. 
It is the intention and understanding of both Corporate Obligee and Obligor, and
Obligor shall take all such actions as may be required to assure, that the
Equipment shall be and at all times remain personal property, notwithstanding
the manner in which the Equipment may be attached or affixed to realty.  Obligor
shall obtain and record such instruments and take such steps as may be necessary
to prevent any Person fromacquiring any rights in the Equipment by reason of the
Equipment being claimed or deemed to be real property.

            Section 10.       Use of Equipment; Compliance with Laws.  Obligor
agrees that each Item of Equipment will be used and operated solely in the
conduct of its business or that of itsSubsidiaries in the manner for which it
was intended, in accordance with the license or certificate, if any, provided by
the manufacturer thereof and in compliance with any and all insurance policy
terms, conditions and provisions and with all Applicable Laws of any
Governmental Entity applicable to the use and operation of the Equipment,
including, without limitation, environmental, noise and pollution laws
(including notifications and reports).  Obligor shall procure and maintain in
effect all licenses, registrations, certificates, permits, approvals and
consents required by federal, national, state or local laws or by any
governmental body, agency or authority in connection with the ownership,
delivery, installation, use and operation of each Item of Equipment, including,
without limitation, those required by environmental, noise and pollution laws
(including notifications and reports) and including, in the case of any Item
subject to titling and registration laws, all titles, registrations,
registration plates, permits, licenses, and all renewals thereof.  Other than as
expressly set forth in the following sentence, no Item of Equipment shall be
used or located at a location other than that identified therefor on the Related
Equipment Agreement Supplement and in no event shall any Item of Equipment be
used or located outside of the United States, England, Wales, France,
Switzerland, Germany, Hungary,Austria, Belgium, Denmark, Sweden or the
Netherlands; provided, however, that Items of Equipment, the aggregate of the
Acquisition Costs for which does not exceed $1,500,000 may, subject to the prior
written consent of the Corporate Obligee and the Majority Lenders, be located in
Mexico.  Obligor shall use reasonable precautions to prevent loss or damage to
each Item of Equipment from fire and other hazards.  Obligor shall not permit
any Item of Equipment to be used in any unlawful trade or in any manner that
would violate any law that would expose such Item of Equipment to penalty,
forfeiture or capture.

            Section 11.       Maintenance and Repair of Equipment.  Obligor
agrees, at its own cost and expense, to keep, repair, maintain, service and
preserve the Equipment in good repair, operating and serviceable condition and
shall keep the Equipment in order and condition equal to or better than other
equipment of the same type owned by Obligor, and in compliance with all
requirements of law applicable to the maintenance and condition of the
Equipment, including, without limitation, environmental, noise and pollution
laws and regulations (including notifications and reports) of any legislative,
executive, administrative or judicial body exercising any power or jurisdiction
over the Equipment, to the extent that such laws and rules affect the title,
operation, maintenance or use of the Equipment, and in the event that such laws
or rules require any alteration, replacement or addition of or to any part on
any Equipment, Obligor will conform therewith at its own expense.  With respect
to any Item of Equipment which qualifies for or is subject to any manufacturer’s
maintenance, repair or warranty policy, such maintenance or repair will be only
performed in a manner consistent with such policy.  Obligor agrees to prepare
and deliver to Corporate Obligee and any Assignee within a reasonable time prior
to the required date of filing (or, to the extent permissible, file on behalf of
Corporate Obligee and any Assignee) any and all reports (other than income tax
returns) to be filed by Corporate Obligee or any Assignee with any Governmental
Entity by reason of the ownership by Corporate Obligee or any Assignee of the
Items of Equipment or the leasingthereof to Obligor.  Obligor agrees to maintain
all records, logs and other materials required by any Governmental Entity
havingjurisdiction over the Items of Equipment or Obligor, to be maintained in
respect of each Item of Equipment.  Obligor hereby waives any right now or
hereafter conferred by law to make repairs on the Equipment at the expense of
Corporate Obligee.

            Section 12.       Alterations; Modifications; Replacements.  In case
any Item of Equipment (or any equipment, part or appliance therein) is required
to be altered, added to, replaced or modified in order to comply with any laws,
regulations, requirements or rules (“Required Alteration”) pursuant to Sections
10 or 11 hereof, Obligor agrees to make such Required Alteration at its own
expense and the same shall, without further act, immediately be and become the
property of, and title shall vest in, Corporate Obligee free and clear of all
Liens other than Liens granted or placed thereon by Corporate Obligee or any
Assignee pursuant to Section 14.2 hereof or other Permitted Liens and subject to
the terms of this Equipment Agreement.  Obligor may make any optional alteration
to any Item of Equipment (“Optional Alteration”) provided such Optional
Alteration does not impair the value, use or remaining useful life of such Item
of Equipment.  In the event such Optional Alteration is readily removable
without impairing the value, use or remaining useful life of the Item of
Equipment, and is not a part, item of equipment or appliance which replaces any
part, item of equipment or appliance originally incorporated or installed in or
attached to such Item of Equipment on the Acceptance Date therefor or any part,
item of equipment or appliance in replacement of or substitution for any such
original part, item of equipment or appliance, any such Optional Alteration
shall be and remain the property of Obligor.  To the extent such Optional
Alteration isnot readily removable without impairing the value, use or remaining
useful life of the Item of Equipment to which such Optional Alteration has been
made, or is a part, item of equipment or appliance which replaces any part, item
of equipment or appliance originally incorporated or installed in or attached to
such Item of Equipment on the Acceptance Date therefor or any part, item of
equipment or appliance in replacement of or substitution for any such original
part, item of equipment or appliance, the same shall, without further act,
immediately be and become the property of, and title shall vest in, Corporate
Obligee free and clear of all Liens other than Liens granted or placed thereon
by Corporate Obligee or any Assignee pursuant to Section 14.2 hereof and subject
to the terms of this Equipment Agreement.  Any parts installed or replacements
made by Obligor upon any Item of Equipment pursuant to its obligation to
maintain and keep the Equipment in good and serviceable operating condition and
repair under Section 11 hereof shall be considered accessions to such Item of
Equipment and title thereto or security interest therein shall be immediately
vested in Corporate Obligee.  Except as required or permitted by the provisions
of this Section 12, Obligor shall not modify an Item of Equipment without the
prior written authority and approval of Corporate Obligee.  Subject to the prior
written consent of Corporate Obligee and the Majority Lenders (which consent
shall be at the sole and absolute discretion of each of Corporate Obligee and
the Majority Lenders) and on terms acceptable to such Persons, Obligor may from
time to time replace an Item of Equipment with other equipment.

            Section 13.       Identification Marks; Inspection.  Obligor shall
use commercially reasonable efforts to keep and maintain, plainly, distinctly
and conspicuously marked on each Item, the words “Financed by BTM Capital
Corporation, subject to a security interest in favor of Bank of Tokyo-Mitsubishi
Trust Company as Security Trustee” or other appropriate words designated by
Corporate Obligee, with appropriate changes thereof and additions thereto as
from time to time may be required by law in order to protect Corporate Obligee’s
and any Assignee’sinterests in such Item and the rights of Corporate Obligee and
of any Assignee unless the size orcharacteristics of such Item would make such
obligation unduly burdensome or commercially impracticable.  Obligor shall not
allow the name of any Person, to be placed upon any Item of Equipment as a
designation that might be interpreted as indicating a claim of ownership thereto
or a security interest therein by any Person other than Corporate Obligee or any
Assignee.  Uponthe request of Corporate Obligee, Obligor shall (i) make the
Equipment and Obligor’s books, records and accounts available to Corporate
Obligee, Assignee or any of their designees for inspection and, for the purpose
of inspecting any Items of Equipment for which Obligor’s end of term transfer
option set forth in Section 25.2 has expired, such inspection may include, the
use of photographic and video equipment and (ii) make a good faith effort to
discuss with Corporate Obligee or its designees from time to time as Corporate
Obligee or its designees deem reasonably necessary the Obligor’s affairs,
finances and accounts.  If Obligor does not elect to renew this Equipment
Agreement and does not elect to acquire rights and interests in the Equipment in
accordance with the provisions and deadlines contained herein, Obligor shall, at
any time prior to thirty (30) days prior to the Termination Date, permit
Corporate Obligee or any designee thereof to inspect each Item of Equipment in
full operation.  The location for the inspection or demonstration of any Item of
Equipment shall be the location designated for such Item on the Related
Equipment Agreement Supplement; provided, however, if at the time of Corporate
Obligee’s or Assignee’s request an Equipment Agreement Event of Default has
occurred and is continuing, Obligor shall make the Equipment available to
Corporate Obligee or Assignee for inspection at a location in the United States
or Europe reasonably determined by Corporate Obligee.

            Section 14.       Assignment and Leasing.



                                    Section 14.1     By Obligor.  EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN SECTION 9 OR THIS SECTION 14.1, OBLIGOR WILL
NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF CORPORATE OBLIGEE, LEASE ANY ITEM OF
EQUIPMENT, OR ASSIGN, TRANSFER OR ENCUMBER ITS RIGHTS, INTERESTS OR OBLIGATIONS
HEREUNDER.  ANY ATTEMPTED LEASE IN VIOLATION HEREOF AND ANY ASSIGNMENT, TRANSFER
OR ENCUMBERING BY OBLIGOR OF ITS RIGHTS, INTERESTS OR OBLIGATIONS HEREUNDER IN
VIOLATION HEREOF SHALL BE NULL AND VOID.  Obligor may, without Corporate
Obligee’s consent, lease any Item of Equipment to Subsidiaries of Obligor in the
ordinary course of business.  Any such lease or financing agreement (together
will all amendments, modifications and supplements thereto, a “Subsidiary
Equipment Agreement”) shall be, and shall expressly state that it is, subject
and subordinate in all respects to this Equipment Agreement and the rights of
Corporate Obligee (and any Assignee) hereunder including Corporate Obligee’s
right to possession of the Equipment upon an Equipment Agreement Event of
Default, shall prohibit subleasing, shall not have a term that may exceed the
remaining portion of the Term of such Item of Equipment, and shall be secured by
a first priority security interest granted by such Subsidiary in favor of
Obligor, which security interest shall be a perfected security interest for all
Equipment located in the United States.  Obligor and Corporate Obligee hereby
acknowledge and agree that Obligor leased certain of the Original Equipment to
certain of its Subsidiaries under Subsidiary Equipment Agreements in accordance
with the terms of the Original Equipment Agreement and that Obligor shall amend
such Subsidiary Equipment Agreements within ten (10) days hereof to the extent
necessary as a result of the amendments, assignments and assumptions that
occurred on the Restructuring Date.  Obligor shall promptly deliver to Security
Trustee the original counterpart of each Subsidiary Equipment Agreement and
shall provide prompt notice to Corporate Obligee (including the name and address
of the lessee) of any lease or sublease to or financing agreement with a third
party having a term coterminous with the then current Term of the Items of
Equipment subject to such lease, sublease or financing agreement.  Obligor shall
deliver a certified schedule of all such leases, subleases and financing
agreements to Corporate Obligee by March 31 and September 30 of each year during
the Term that were in effect at any time during the preceding calendar year and
otherwise at Corporate Obligee’s reasonable request.  No such leasing by Obligor
will reduce any of the obligations of Obligor hereunder or the rights of
Corporate Obligee (and any Assignee) hereunder, and all of the obligations of
Obligor hereunder shall be and remain primary and shall continue in full force
and effect as the obligations of a principal and not of a guarantor or surety.



                                    Section 14.2     By Corporate Obligee. 
Corporate Obligee may sell, assign, transfer or grant a security interest in all
or any part of Corporate Obligee’s rights, obligations, title or interest in, to
and under the Equipment or any Item(s) thereof, this Equipment Agreement, any
Equipment Agreement Supplement and/or any Equipment Payment and Supplemental
Payments payable under this Equipment Agreement or any Equipment Agreement
Supplement without Obligor’s consent. Any entity to whom any such sale,
assignment, transfer or grant of security interest is made is herein called an
“Assignee” and any such sale, assignment, transfer or grant of security interest
is herein called an “assignment”.  An Assignee may re-assign and/or grant a
security interest in any of such rights, obligations, title or interest assigned
to such Assignee without Obligor’s consent.  Obligor agrees to execute related
acknowledgments and other documents that may be reasonably requested by
Corporate Obligee or an Assignee.  Each Assignee shall have and may enforce all
of the rights and benefits of Corporate Obligee hereunder with respect to the
Item(s) of Equipment and related Equipment Agreement Supplement(s) covered by
the assignment, including, without limitation, the provisions of Section 8
hereof.  Each such assignment shall be subject to Obligor’s rights hereunder so
long as no Equipment Agreement Event of Default has occurred and is continuing. 
Obligor shall be under no obligation to any Assignee except upon written notice
of such assignment from Corporate Obligee or, in the case of a reassignment,
from the Assignee.  Upon written notice to Obligor of an assignment in
accordance with this Section 14.2, Obligor agrees to pay the Equipment Payments
and Supplemental Payments with respect to the Item(s) of Equipment covered by
such assignment to such Assignee in accordance with the instructions specified
in such notice without any abatement, defense, setoff, counterclaim or
recoupment whatsoever, and to otherwise comply with all notices, directions and
demands which may be given by Corporate Obligee or such Assignee with respect to
such Item(s), in accordance with the provisions of this Equipment Agreement.
Notwithstanding any such assignment, all obligations of Corporate Obligee to
Obligor under this Equipment Agreement shall be and remain enforceable by
Obligor against Corporate Obligee and any Assignee to whom an assignment has
been made.

                                    Section 14.3.    Registration.  This
Equipment Agreement is a registered instrument.  Corporate Obligee will
establish and maintain registration books in which it will register, and
register any assignment effected in compliance with Section 14 hereof of, each
of Corporate Obligee’s and Obligor’s interest in this Equipment Agreement or any
portion thereof and which identifies each registered holder of any interest in
this Equipment Agreement or any portion thereof.  No transfer by Corporate
Obligee or Obligor of any interest in this Equipment Agreement shall be
effective unless and until such transfer is made upon the registration books
maintained by Corporate Obligee.



            Section 15.       Liens.  Obligor will not directly or indirectly
create, incur, assume or suffer to exist any Lien on or with respect to (a) any
Item of Equipment or any part thereof,Corporate Obligee’s title thereto, or any
interest therein or proceeds thereof, or (b) this EquipmentAgreement or any of
Corporate Obligee’s interests hereunder, except (i) Permitted Liens or (ii) any
Lien granted or placed thereon by Corporate Obligee, any Lender, or any Assignee
pursuant to Section 14.2 hereof or any Person with a claim against Corporate
Obligee or any Assignee.  Obligor, at its own expense, will promptly pay,
satisfy and otherwise take such actions as may be necessary to keep this
Equipment Agreement and each Item of Equipment free and clear of, and to duly
discharge or eliminate or bond in a manner satisfactory to Corporate Obligee and
each Assignee, any such Lien not excepted above if the same shall arise at any
time. Obligor will notify Corporate Obligee and each Assignee in writing
promptly upon becoming aware of any tax or other Lien (other than any Lien
excepted above) that shall attach to the Equipment or any Item of Equipment, and
of the full particulars thereof.



            Section 16.       Loss, Damage or Destruction.



                                    Section 16.1.    Risk of Loss, Damage or
Destruction.  Obligor hereby assumes all risk of loss, damage, theft, taking,
destruction, confiscation, requisition or commandeering, partial or complete, of
or to each Item of Equipment, however caused or occasioned, such risk to be
borne by Obligor with respect to each Item of Equipment from the date of this
Equipment Agreement, and continuing until such Item of Equipment has been
returned to Corporate Obligee in accordance with the provisions of Section 6
hereof, the rights and interests in which have been transferred to Obligor in
accordance with the provisions of Sections 25.2 or 25.4 hereof, or has been sold
in accordance with Section 25.3 hereof.  Obligor agrees that no occurrence
specified in the preceding sentence shall impair, in whole or in part, any
obligation of Obligor under this Equipment Agreement, including, without
limitation, the obligation to pay Equipment Payments.



                                    Section 16.2.    Payment of Casualty Loss
Value Upon an Event of  Loss.  If an Event of Loss occurs with respect to an
Item of Equipment during the Term thereof, Obligor shall give Corporate Obligee
prompt written notice thereof and shall pay to Corporate Obligee on the
corresponding Casualty Loss Value Payment Date the sum of (a) all unpaid
Equipment Payments payable for such Item of Equipment for the entire Equipment
Payment Period in which the Event of Loss has occurred, plus (b) the Casualty
Loss Value of such Item of Equipment determined as of the Casualty Loss Value
Payment Date, plus (c) all other Supplemental Payments due for such Item of
Equipment as of the date of payment of the amounts specified in the foregoing
clauses (a) and (b).  Any payments received at any time by Corporate Obligee or
by Obligor from any insurer or other party (except Obligor) as a result of the
occurrence of such Event of Loss will be applied in reduction of Obligor’s
obligation to pay the foregoing amounts, if not already paid by Obligor, or, if
already paid by Obligor, will be applied to reimburse Obligor for its payment of
such amount, unless an Equipment Agreement Event of Default shall have occurred
and be continuing.  Upon payment in full of such Casualty Loss Value, Equipment
Payments and Supplemental Payments, (a) the obligation of Obligor to pay
Equipment Payments hereunder with respect to such Item of Equipment shall
terminate and the Term of such Item shall terminate, and (b) Corporate Obligee
shall renounce all title and rights to such Item of Equipment.



                                    Section 16.3.    Application of Payments Not
Relating to an Event of Loss.  Any payments (including, without limitation,
insurance proceeds) received at any time by Corporate Obligee or Obligor from
any Governmental Entity or other party with respect to any loss or damage to any
Item or Items of Equipment not constituting an Event of Loss, will be applied
directly in payment of repairs or for replacement of property in accordance with
the provisions of Sections 11 and 12 hereof, if not already paid by Obligor, or
if already paid by Obligor and no Equipment Agreement Event of Default shall
have occurred and be continuing, shall be applied to reimburse Obligor for such
payment, and any balance remaining after compliance with the provisions of said
Sections with respect to such loss or damage shall be retained by Obligor.  If
any Equipment Agreement Event of Default shall have occurred and is continuing,
all payments hereunder shall be paid to Corporate Obligee or its Assignee in
accordance with Section 14.2 hereof.



            Section 17.       Insurance.  Obligor will cause to be carried and
maintained, at its sole expense, with respect to each Item of Equipment at all
times during the Term thereof and for the geographic area in which such Item is
at any time located and until such Item of Equipment has been returned to
Corporate Obligee pursuant to Section 6 hereof, the rights and interests therein
have been transferred to Obligor pursuant to Section 25.2 or 25.4 hereof or sold
to a third party pursuant to Section 25.3.2 hereof (a) physical damage insurance
(including theft and collision insurance) insuring against all risks of physical
loss or damage to the Equipment (“Property Insurance”), in an amount not less
than the greater of the Casualty Loss Value of such Item of Equipment and the
replacement value of the Equipment, and (b) insurance against liability for
bodily injury, death and property damage resulting from the use and operation of
the Equipment (including sudden and accidental environmental pollution coverage)
(“Liability Insurance”) in an amount not less than $25,000,000 per occurrence,
but in no event shall the insurance coverage described in clauses (a) and (b)
above provide less coverage than the insurance coverage on any other similar
equipment owned or leased by Obligor.  The insurance coverage described in the
preceding sentence shall have deductibles no greater than those applicable to
insurance on similar equipment owned or leased by Obligor.  Such Property
Insurance policy or policies will name Obligor and Corporate Obligee as the sole
loss payees and Corporate Obligee and each Assignee as additional insureds. Such
Liability Insurance policy or policies will name each Obligor Indemnified Person
as an additional insured.  All such policies will provide that the insurers
waive any claim for premiums and any right of subrogation or setoff against the
Obligor Indemnified Parties and thatthe same may not be invalidated against any
Obligor Indemnified Person by reason of any violation of a condition or breach
of warranty of the policies or the application therefor by Obligor, that the
policies may be canceled or materially altered or reduced in coverage (except as
otherwise permitted under the terms of this Equipment Agreement) by the insurer
only after thirty (30) days’ prior written notice from Obligor’s insurance
broker to Corporate Obligee, Trust Company, Owner Participant and each Assignee,
and that the insurer will give written notice to Corporate Obligee, Trust
Company, Owner Participant, Agent and each Assignee in the event of nonpayment
of premium by Obligor whendue. The policies of insurance required under this
Section 17 shall be valid and enforceable policies issued by insurers of
recognized responsibility and shall provide coverage with respect to incidents
occurring anywhere in the United States or Canada or Europe.  In the event that
any of such Liability Insurance policies shall now or hereafter provide coverage
on a “claims‑made” basis, Obligor shall continue to maintain such policies in
effect for a period of not less than three (3) years after the expiration of the
Term of the last Item of Equipment financed hereunder.  Upon the execution of
this Equipment Agreement and thereafter not less than thirty (30) days prior to
the expiration dates of any expiring policies required under this Section
17,Obligor shallfurnish Corporate Obligee with certificates of the insurance
coverage required by this Section 17.  If requested by any Obligor Indemnified
Person in connection with a claim made or any suit, action or proceeding brought
against any Obligor Indemnified Person, copies of the policies evidencing such
insurance coverage, shall be delivered by Obligor to such Obligor Indemnified
Person. Any certificate of insurance issued with respect to a blanket policy
covering other equipment not subject to this Equipment Agreement shall
specifically describe the Equipment as being included therein and covered
thereby to the full extent of the coverages and amounts required hereunder.  If
Obligor shall fail to cause the insurance required under this Section 17 to be
carried and maintained, Corporate Obligee, Trust Company, Owner Participant, any
Lender or any Assignee may, but shall not be required to, provide such insurance
and Obligor shall reimburse Corporate Obligee, Trust Company, Owner Participant,
any Lender or any such Assignee, as the case may be, upon demand for the cost
thereof as a Supplemental Payment hereunder together with interest thereon at
the Overdue Rate from the date such cost was incurred.

            Section 18.       NO CORPORATE OBLIGEE WARRANTIES.  CORPORATE
OBLIGEE HEREBY FINANCES THE EQUIPMENT FOR OBLIGOR AS‑IS WHERE-IS, WITH ALL
FAULTS AND IN WHATEVER CONDITION IT MAY BE IN, AND EXPRESSLY DISCLAIMS AND MAKES
NO REPRESENTATION OR WARRANTY, EITHER EXPRESSED OR IMPLIED, AS TO THE DESIGN,
CONDITION, QUALITY, CAPACITY, MERCHANTABILITY, DURABILITY, SUITABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE OF, OR ANY OTHER MATTER CONCERNING, THE
EQUIPMENT.  OBLIGOR HEREBY WAIVES ANY CLAIM (INCLUDING ANY CLAIM BASED ON STRICT
OR ABSOLUTE LIABILITY IN TORT OR INFRINGEMENT) IT MIGHT HAVE AGAINST CORPORATE
OBLIGEE OR OWNER PARTICIPANT FOR ANY LOSS, DAMAGE (INCLUDING INCIDENTAL OR
CONSEQUENTIAL DAMAGE) OR EXPENSE CAUSED BY THE EQUIPMENT OR BY OBLIGOR’S LOSS OF
USE THEREOF FOR ANY REASON WHATSOEVER, INCLUDING COMPLIANCE WITH ENVIRONMENTAL
LAWS (WHICH ITEMS OF EQUIPMENT, OBLIGOR ACKNOWLEDGES, WERE SELECTED BY OBLIGOR
ON THE BASIS OF ITS OWN JUDGMENT WITHOUT RELIANCE ON ANY STATEMENTS,
REPRESENTATIONS, GUARANTIES OR WARRANTIES MADE BY CORPORATE OBLIGEE).



            Section 19.       Assignment of Manufacturer Warranties.  So long
and only so long as an Equipment Agreement Event of Default shall not have
occurred and be continuing, and so long and only so long as the Equipment shall
be subject to this Equipment Agreement and Obligor shall be entitled to
possession of the Equipment hereunder, Corporate Obligee authorizes Obligor, at
Obligor’s expense, to assert for Corporate Obligee’s account, all rights and
powers of Corporate Obligee under any manufacturer’s, vendor’s or dealer’s
warranty on the Equipment orany part thereof and Corporate Obligee agrees to use
reasonable efforts at Obligor’s expense to assist Obligor in obtaining the
benefits of such warranties; provided, however, that Obligor shall indemnify,
protect, save, defend and hold harmless Corporate Obligee from and against any
and all claims, and all costs, expenses, damages, losses and liabilities
incurred or suffered by Corporate Obligee in connection therewith, as a result
of, or incident to, any action by Obligor pursuant to the foregoing
authorization. 



            Section 20.       Events of Default.  Any of the following events
shall constitute an Equipment Agreement Event of Default:

                                    (a)        Obligor shall fail to make any
payment of an Equipment Payment within five (5) days after the same is due and
payable or any Supplemental Payment within fifteen (15) days after the same is
due and payable; or



                                    (b)        Obligor shall fail to observe or
perform any of the covenants, agreements or obligations of Obligor set forth in
the Sections 14.1 or 17 hereof or in Section 6.7 of the Participation Agreement;
or

                                    (c) Obligor shall fail to perform or observe
any other covenant, condition, or agreement to be performed or observed by it
under this Equipment Agreement, any Equipment Agreement Supplement, the
Participation Agreement, or in any agreement or certificate furnished to
Original Obligee, Corporate Obligee or any Assignee in connection herewith or
therewith, and such failure shall continue unremedied for thirty (30) days after
written notice to Obligor specifying such failure and demanding the same to be
remedied; or

                                    (d)        (i) Obligor shall default under
the Multi-Currency Credit Agreement, or (ii) Obligor shall default under any
agreements or instruments relating to any Indebtedness or Material Obligations
of Obligor, or any other event shall occur and shall continue after the
applicable notice requirements or grace period, if any, specified in such
agreements or instruments, but only if (x) such default is a payment default
that occurs upon the scheduled maturity of such Indebtedness or Material
Obligations or (y) the effect of such default or event is to permit the
acceleration of the maturity of such Indebtedness or Material Obligations and in
either the case of (x) or (y), the aggregate principal amount of all such
Indebtedness or Material Obligations is equal to or greater than $25,000,000, or
(iii) any one or more Subsidiaries of Obligor shall default under any agreements
or instruments relating to any Indebtedness or Material Obligations of such
Subsidiary or Subsidiaries, or any other event shall occur and shall continue
after the applicable grace period, if any, specified in such agreements or
instruments, but only if (x) such default is a payment default that occurs upon
the scheduled maturity of such Indebtedness or Material Obligations or (y) the
effect of such default or event is to accelerate the maturity of such
Indebtedness or Material Obligations and in either the case of (x) or (y), the
aggregate principal amount of all such Subsidiary Indebtedness or Subsidiary
Material Obligations is equal to or greater than $25,000,000; or



                                    (e)        Obligor shall become insolvent;
or Obligor or any Subsidiary thereof shall make an assignment for the benefit of
creditors or consent to the appointment of a trustee or receiver; or a trustee
or a receiver shall be appointed for Obligor or any Subsidiary thereof or for a
substantial part of the property of Obligor or any Subsidiary thereof without
its consent and shall not be dismissed for a period of sixty (60) days; or any
petition for the relief, reorganization or arrangement of Obligor or any
Subsidiary thereof or any other petition in bankruptcy or for the liquidation,
insolvency or dissolution of Obligor or any Subsidiary thereof, shall be filed
by or against Obligor or any Subsidiary thereof and, if filed against Obligor or
any Subsidiary thereof, shall be consented to or be pending and not dismissed
for a period of sixty (60) days, or an order for relief under any bankruptcy or
insolvency law shall be entered by any court or Governmental Entity of competent
jurisdiction with respect to Obligor or any Subsidiary thereof; or any execution
or writ or process shall be issued under any action or proceeding against
Obligor or any Subsidiary thereof whereby any of the Equipment may be taken or
restrained and such execution or writ or process is not stayed within sixty (60)
days; or Obligor’s corporate existence shall cease; or

                                    (f)         any representation, warranty,
statement or certification made by Obligor under this Equipment Agreement, in
any Equipment Agreement Supplement, the Participation Agreement or in any
document or certificate furnished to Original Obligee, Corporate Obligee or any
Assignee in connection herewith or therewith, or pursuant hereto or thereto,
shall prove to be untrue or incorrect when made (or deemed made) except for
inaccuracies or misstatements when made (or deemed made) that would not have a
material effect on Obligor’s ability to fulfill its obligations under this
Equipment Agreement or the Participation Agreement; or

                                    (g)        final judgments or orders for the
payment of money in the aggregate in excess of $25,000,000 shall be rendered
against Obligor or any Subsidiary and Obligor or such Subsidiary shall not
discharge the same or provide for its discharge in accordance with its terms, or
procure a stay of execution thereof, within sixty (60) days after the date of
entry thereof and within said period of sixty (60) days (or such longer period
during which execution of such judgment shall have been stayed) appeal therefrom
and cause the execution thereof to be stayed during such appeal;



            Section 21.       Remedies Upon Default.  Upon the occurrence of any
Equipment Agreement Event of Default and at any time thereafter so long as the
same shall be continuing, Corporate Obligee may (except in the case of an
Equipment Agreement Event of Default of the type described in Section 20(e)
hereof, in which case Corporate Obligee shall be deemed automatically without
further act to have elected the remedy set forth in clause (d) below) exercise
one or more of the following remedies as Corporate Obligee in its sole
discretion shall elect:

                                    (a)        Corporate Obligee may terminate
or cancel this Equipment Agreement, without prejudice to any other remedies of
Corporate Obligee hereunder, with respect to all or any Item of Equipment, and
whether or not this Equipment Agreement has been so terminated, may enter the
premises of Obligor, subject to Obligor’s normal safety and security concerns,
including standard confidentiality requirements, or any other party to take
immediate possession of the Equipment and remove all or any Item of Equipment by
summary proceedings or otherwise, or may cause Obligor, at Obligor’s expense, to
store, maintain, surrender and deliver possession of the Equipment or such Item
in the same manner as provided in Section 6 hereof;

                                    (b)        Corporate Obligee may hold, keep
idle or lease to others the Equipment or any Item of Equipment, as Corporate
Obligee in its sole discretion may determine, free and clear of any rights of
Obligor and without any duty to account to Obligor with respect to such action
or inaction or for any proceeds with respect thereto, except that Obligor’s
obligation to pay Equipment Payments for any Equipment Payment Periods
commencing after Obligor shall have been deprived of possession pursuant to this
Section 21 shall be reduced by the net proceeds, if any, received by Corporate
Obligee from leasing the Equipment or such Item to any Person other than Obligor
for the same Equipment Payment Periods or any portion thereof;

                                    (c)        Corporate Obligee may sell the
Equipment or any Item of Equipment at public or private sale as Corporate
Obligee may determine, free and clear of any rights of Obligor, and Obligor
shall pay to Corporate Obligee, as liquidated damages for loss of a bargain and
not as a penalty (in lieu of the Equipment Payments due for the Equipment or
Item(s) so sold for any Equipment Payment Period commencing after the date on
which such sale occurs), the sum of (i) all unpaid Equipment Payments payable
for each Item of Equipment for all Equipment Payment Periods through the date on
which such sale occurs, plus (ii) an amount equal to the excess, if any, of (x)
the Casualty Loss Value of the Item(s) of Equipment so sold, computed as of the
Payment Date coincident with or next preceding the date of such sale, over (y)
the net proceeds of such sale, plus interest at the rate specified in Section 23
hereof on the amount of such excess from the Payment Date as of which such
Casualty Loss Value is computed until the date of actual payment, plus (iii) all
unpaid Supplemental Payments due with respect to each Item of Equipment so sold;

                                    (d)        whether or not Corporate Obligee
shall have exercised, or shall thereafter at any time exercise, any of its
rights under subsection (a) or (b) above with respect to any Item(s) of
Equipment, Corporate Obligee, by written notice to Obligor specifying a payment
date, may demand that Obligor pay to Corporate Obligee, and Obligor shall pay to
Corporate Obligee, on the payment date specified in such notice, as liquidated
damages for loss of a bargain and not as a penalty (in lieu of the Equipment
Payment due for any Item(s) of Equipment for any Equipment Payment Period
commencing after the payment date specified in such notice and in lieu of the
exercise by Corporate Obligee of its remedies under subsection (b) above in the
case of a re‑lease of such Item(s) or under subsection (c) above with respect to
a sale of such Item(s)), the sum of (i) all unpaid Equipment Payments payable
for such Item(s) for all Equipment Payment Periods through the payment date
specified in such notice, plus (ii) all unpaid Supplemental Payments due with
respect to such Item(s) as of the payment date specified in such notice, plus
(iii) an amount equal to any Prepayment Premium owed or paid by Corporate
Obligee to Lender as a result of Equipment Agreement Event of Default, plus (iv)
an amount, with respect to each such Item, equal to the Casualty Loss Value of
such Item(s) computed as of the Payment Date coincident with or next preceding
the payment date specified in such notice; provided, however, that with respect
to any such Item(s) returned to or repossessed by Corporate Obligee, the amount
recoverable by Corporate Obligee pursuant to the foregoing shall be reduced (but
not below zero) by an amount equal to the fair market sales value of such
Item(s) as of the date on which Corporate Obligee has obtained possession of
such Item(s); and

                                    (e)        Corporate Obligee may exercise
any other right or remedy which may be available to it under Applicable Law or
proceed by appropriate court action to enforce the terms hereof or to recover
damages for the breach hereof or to rescind this Equipment Agreement.



In addition, Obligor shall be liable for all costs and expenses, including
reasonable attorney’s fees, incurred by Corporate Obligee or any Assignee by
reason of the occurrence of any Equipment Agreement Event of Default or the
exercise of Corporate Obligee’s remedies with respect thereto, including all
reasonable costs and expenses incurred in connection with the return of the
Equipment in accordance with Section 6 hereof or in placing the Equipment in the
condition required by said Section. For the purpose of subsection (d) above, the
“fair market sales value” of any Item of Equipment shall mean such value as has
been determined by an independent qualified appraiser selected jointly by
Corporate Obligee and Obligor and in the absence of agreement on an independent
qualified appraiser, each of Corporate Obligee and Obligor shall select an
appraiser who together shall select the independent qualified appraiser.  Except
as otherwise expressly provided above, no remedy referred to in this Section 21
is intended to be exclusive, but each shall be cumulative and in addition to any
other remedy referred to above or otherwise available to Corporate Obligee at
law or in equity; and the exercise or beginning of exercise by Corporate Obligee
of any one or more of such remedies shall not constitute the exclusive election
of such remedies and shall not preclude the simultaneous or later exercise by
Corporate Obligee of any or all of such other remedies.  No express or implied
waiver by Corporate Obligee of any Equipment Agreement Event of Default shall in
any way be, or be construed to be, a waiver of any future or subsequent
Equipment Agreement Event of Default.  To the extent permitted by Applicable
Law, Obligor hereby waives any rights now or hereafter conferred by statute or
otherwise which may require Corporate Obligee to sell, lease or otherwise use
the Equipment in mitigation of Corporate Obligee’s damages as set forth in this
Section 21 or which may otherwise limit or modify any of Corporate Obligee’s
rights and remedies in this Section 21.



            Section 22.       Corporate Obligee’s Right to Perform for Obligor. 
If Obligor fails to make any Supplemental Payment required to be made by it
hereunder or fails to perform or comply with any of its agreements contained
herein, Corporate Obligee may itself, after notice to Obligor, make such payment
or perform or comply with such agreement, and the amount of such payment and the
amount of the reasonable expenses of Corporate Obligee incurred in connection
with such payment or the performance of or compliance with such agreement, as
the case may be, together with interest thereon at the rate specified in Section
23 hereof, shall, if not paid by Obligor to Corporate Obligee on demand, be
deemed a Supplemental Payment hereunder;  provided, however, that no such
payment, performance or compliance by Corporate Obligee shall be deemed to cure
any Equipment Agreement Event of Default hereunder.



            Section 23.       Late Charges.  Obligor shall pay to Corporate
Obligee, upon demand, to the extent permitted by Applicable Law, interest on any
installment of an Equipment Payment not paid when due, and on any Supplemental
Payment or other amount payable under this Equipment Agreement which is not paid
when due, for any period for which any of the same is overdue (without regard to
any grace period) at a rate equal to the lesser of (a) the Overdue Rate and (b)
the maximum rate of interest permitted by law.



            Section 24.       Notices.  All notices provided for or required
under the terms and provisions hereof shall be given in accordance with Section
10.4 of the Participation Agreement.



            Section 25.       Obligor’s Renewal and Transfer Options.



                                    Section 25.1     Obligor’s Renewal Option. 
If no Equipment Agreement Event of Default shall have occurred and be continuing
and this Equipment Agreement shall not have been earlier terminated, Obligor
shall be entitled, at its option, to renew this Equipment Agreement with respect
to all but not less than all Items of Equipment then subject to this Equipment
Agreement, up to the number of Renewal Terms specified on the Related Exhibit
A.  The first Renewal Term with respect to each such Item of Equipment will
commence at the expiration of the Basic Term of such Item, and each succeeding
Renewal Term will commence at the expiration of the next preceding Renewal
Term.  All of the provisions of this Equipment Agreement, including the
Applicable Debt Rate, shall be applicable during each Renewal Term for each such
Item of Equipment.  Obligor hereby agrees to pay Corporate Obligee an Equipment
Payment for each Item of Equipment during each Renewal Term for which Obligor
exercises its renewal option therefor in an amount equal to the sum of (a) the
Debt Amortization Payment due on such Payment Date for such Item (b) an amount
calculated by multiplying the Outstanding Debt Amount immediately prior to such
payment by the Applicable Debt Rate and (c) an amount calculated by multiplying
the Equity Component for such Item by the Equity Rate, and in the case of
clauses (b) and (c), such amounts shall be multiplied by a fraction, the
numerator of which is the number of days elapsed since the immediately preceding
Payment Date, and the denominator of which is 360.  If, with respect to any
Renewal Term, Obligor intends to not exercise said renewal option, Obligor shall
give written notice to Corporate Obligee to such effect at least 180 days prior
to the expiration of the Basic Term of the Item(s) of Equipment whose Renewal
Term first expires hereunder, in the case of the first Renewal Term, and at
least 180 days prior to the expiration of the then current Renewal Term of the
Item(s) of Equipment whose Basic Term first expires hereunder, in the case of
the then next succeeding Renewal Term.  If Obligor fails to give such written
notice to Corporate Obligee with respect to any of said Renewal Terms, it shall
be conclusively presumed that Obligor has irrevocably elected to exercise said
renewal option with respect to all Items of Equipment for said Renewal Term.  In
the event Obligor elects not to exercise said renewal option with respect to all
Items of Equipment (unless Corporate Obligee has otherwise agreed in writing or
Obligor has exercised its transfer option under Section 25.2 hereof or its early
transfer option pursuant to Section 25.4 hereof), each Item of Equipment shall
be returned to Corporate Obligee in accordance with the provisions of Section 6
hereof (unless delivered to a bidder in accordance with Section 25.3 hereof) and
until each such Item has been so returned or delivered Obligor shall continue to
pay Corporate Obligee the Equipment Payment for each such Item as specified in
Section 6.3 hereof.



                                    Section 25.2     Obligor’s End of Term
Transfer Option.  On any Termination Date, if (a) no Equipment Agreement Event
of Default shall have occurred and be continuing, and (b) this Equipment
Agreement shall not have been earlier terminated, Obligor shall be entitled, at
its option, upon written notice to Corporate Obligee, as hereinafter provided,
to acquire all, but not less than all, of Corporate Obligee’s rights and
interests in the Items of Equipment the Term for which is scheduled to expire
(if not otherwise renewed in accordance with Section 25.1 hereof) on such
Termination Date for an amount (the “Transfer Option Amount”), with respect to
each Item of Equipment, payable in immediately available funds, equal to the sum
of (i) the aggregate of the Estimated Residual Values of such Items of Equipment
applicable to the Basic Term or Renewal Term thereof then ending, plus (ii) the
Equipment Payment due and payable for such Items of Equipment on the Termination
Date, plus (iii) any applicable sales, excise or other Taxes imposed as a result
of such sale (other than gross or net income taxes attributable to such sale),
plus (iv) any Supplemental Payments then due and owing to any Person. Corporate
Obligee’s sale of each Item of Equipment shall be on an as-is, where-is basis,
without any representation or warranty by, or recourse to, Corporate Obligee. 
If Obligor intends to exercise said transfer option, Obligor shall give written
notice to Corporate Obligee to such effect at least thirty (30) days prior to
the expiration of the Basic Term, or, if Obligor has renewed this Equipment
Agreement pursuant to Section 25.1 hereof, then at least thirty (30) days prior
to the expiration of the then current Renewal Term.  If Obligor gives such
written notice to Corporate Obligee, such notice shall constitute a binding
obligation of Obligor to pay Corporate Obligee the Transfer Option Amount with
respect thereto on the Termination Date thereof.



                                    Section 25.3     Third Party Sale of
Equipment.

25.3.1        Remarketing Obligations.  In the event Obligor does not exercise
its option to acquire Corporate Obligee’s rights and interests in all the
Equipment pursuant to this Section and does not renew this Equipment Agreement,
then Obligor shall have the obligation during the last 180 days of the Basic
Term, or the then current Renewal Term, if applicable (the “Remarketing
Period”), to solicit bona fide bids for not less than all Items of Equipment
from prospective purchasers who are financially capable of purchasing such Items
of Equipment for cash on an as-is, where-is basis, without recourse or
warranty.  Any bid received by Obligor prior to the end of the Remarketing
Period shall be immediately communicated to Corporate Obligee and Owner
Participant in writing, setting forth the amount of such bid and the name and
address of the person or entity submitting such bid. Notwithstanding the
foregoing, Corporate Obligee shall have the right, but not the obligation, to
seek bids for the Equipment during the Remarketing Period.



25.3.2        Sale of Equipment to Third Party Buyer.  On the Termination Date,
provided that all the conditions set forth in Section 25.3.1 and in clauses (a)
and (b) below have been met, Corporate Obligee shall sell (or cause to be sold)
all Items of Equipment, for cash to the bidder, if any, who shall have submitted
the highest bid during the Remarketing Period on an as-is, where-is basis and
without recourse or warranty, and upon receipt by Corporate Obligee of the sales
price, Corporate Obligee shall instruct Obligor to deliver and Obligor shall
deliver the Equipment to such bidder; provided, that (a) any such sale to a
third party shall be consummated, and the sales price for the Equipment shall
have been paid to Corporate Obligee in immediately available funds, on or before
the Termination Date; and (b) Corporate Obligee shall not be obligated to sell
such Equipment (i) if the Net Proceeds of Sale of the Equipment are less than
the aggregate Maximum Obligee Risk Amount applicable to the Equipment as of the
Termination Date, or (ii) if Corporate Obligee has not received the amounts, if
any, payable by Obligor pursuant to Section 26.1.



                                    Section 25.4     Obligor’s Early Transfer
Options.  Provided that (a) no Equipment Payment or Supplemental Payment is at
the time past due, (b) no Equipment Agreement Event of Default shall have
occurred and be continuing and (c) this Equipment Agreement shall not have been
earlier terminated, Obligor shall be entitled, at its option, on any Payment
Date to acquire all but not less than all of Corporate Obligee’s rights and
interests in any Item(s) of Equipment upon written notice to Corporate Obligee,
as hereinafter provided, for an amount (the “Payment Date Option Amount”), with
respect to each Item of Equipment acquired, payable in immediately available
funds, equal to the sum of (i) the Casualty Loss Value of such Item of Equipment
applicable for such Payment Date, plus (ii) the Equipment Payment due and
payable for such Item of Equipment on such Payment Date, plus (iii) any
applicable sales, excise or other Taxes imposed as a result of such sale (other
than gross or net income taxes attributable to such sale for any Person other
than Corporate Obligee), plus (iv) the amount of Breakage Costs that Corporate
Obligee or Trust Obligee shall be liable to pay upon a repayment of the Notes
issued with respect to any such Item(s) of Equipment on such Payment Date, plus
(v) the amount of Breakage Costs incurred by Corporate Obligee upon a repayment
of the Equity Component for such Item on such Payment Date provided that (x) the
aggregate Acquisition Costs of all Items of Equipment acquired by Obligor at any
time under this Section 25.4 shall not exceed thirty percent (30%) of the total
Acquisition Costs for all Equipment at any time financed hereunder, (y) after
taking into account any acquisition hereunder, the aggregate Acquisition Costs
of all Equipment remaining subject to this Equipment Agreement and located in
the United States, Germany and the United Kingdom shall be at least equal to or
greater than seventy-five percent (75%) of the aggregate Acquisition Cost of all
Equipment at the time subject to this Equipment Agreement and (z) this option
may not be exercised more than two (2) times during any twelve (12) month
period.  If Obligor intends to exercise said early transfer option, Obligor
shall give written notice to Corporate Obligee and Agent to such effect at least
thirty (30) and no more than sixty (60) days prior to Payment Date on which such
option will be exercised, which notice shall for each Item of Equipment to be
acquired identify such Item substantially in the same manner as it is identified
on the Equipment Agreement Supplement therefor and identify as of the Payment
Date such option is to be exercised in the aggregate and for each such Item the
Acquisition Cost, Casualty Loss Value, Unamortized Debt Amount and the Equipment
Payment due.  Such notice shall also include replacement Equipment Agreement
Supplement Schedule As in form and substance reasonably acceptable to Agent and
Owner Participant (“Replacement Schedule As”) identifying all Equipment to
remain subject to this Equipment Agreement after any such acquisition.  If
Obligor gives such written notice to Corporate Obligee, such notice shall
constitute a binding obligation of Obligor to pay Corporate Obligee the Payment
Date Option Amount with respect to each Item of Equipment subject to such notice
on the applicable Payment Date.  Upon payment in full of all amounts due upon
the exercise of Obligors’ option under this Section 25.4, Corporate Obligee
will, at the request and cost of Obligor, (i) transfer to or at the direction of
Obligor, without recourse or warranty (except as to the absence of Corporate
Obligee Liens), all of Corporate Obligee’s right, title and interest in and to
such Item(s), “as-is, where-is” and, at the request and cost of Obligor, furnish
to or at the direction of Obligor, a bill of sale without recourse or warranty
(except as to the absence of Obligee Liens) evidencing such transfer and (ii)
execute and deliver such additional agreements and documents and take such
further actions as Obligor may reasonably request to release such Item(s) from
the Liens granted under the Operative Documents, in each case in form and
substance reasonably satisfactory to Obligor and Corporate Obligee.  The
Replacement Schedule As shall be deemed a part of the corresponding Equipment
Agreement Supplements in replacement of any existing Schedule As thereto.



            Section 26.       End of Term Equipment Payment Adjustment.



                                    Section 26.1     Third Party Sale of
Equipment.  This Section 26.1 shall apply only if, with respect to any
Non-Renewal Item(s) of Equipment, a sale of such Item(s) to a third party
pursuant to Section 25.3 hereof has been consummated on the Termination Date. 
If the Net Proceeds of Sale of such Item(s) are less than the aggregate
Estimated Residual Value of such Item(s) as of such Termination Date, Obligor
shall, on the Termination Date, pay to Corporate Obligee as an end of term
Equipment Payment adjustment, in immediately available funds, an amount equal to
such deficiency (a “Deficiency”) as an adjustment to the Equipment Payment
payable under this Equipment Agreement for such Item(s), plus the Equipment
Payment due and payable for such Item(s) of Equipment on the Termination Date,
plus any Supplemental Payments then due and owing to Corporate Obligee
hereunder; provided, however, that if no Equipment Agreement Event of Default or
event which, with notice or passage of time or both would constitute an
Equipment Agreement Event of Default, shall have occurred and be continuing
hereunder, the amount of the Deficiency payable by Obligor with respect to such
Item(s) shall not exceed the aggregate Maximum Obligor Risk Amount then
applicable to such Item(s).  If the Net Proceeds of Sale of such Item(s) of
Equipment exceed the aggregate Estimated Residual Value of such Item(s) and if
no Equipment Agreement Event of Default or event which, with notice or passage
of time or both would constitute an Equipment Agreement Event of Default, shall
have occurred and be continuing hereunder and Obligor shall have paid Corporate
Obligee on or before the Termination Date the Equipment Payment due and payable
for such Item(s) of Equipment on the Termination Date, plus all Supplemental
Payments then due and owing with respect to such Item(s), Corporate Obligee
shall pay to Obligor an amount equal to such excess as an adjustment to the
Equipment Payment payable under this Equipment Agreement for such Item(s).



                        Section 26.2     Obligor Payment.  If a sale of all
Non-Renewal Items of Equipment either to Obligor pursuant to Section 25.2 hereof
or to a third party pursuant to Section 25.3 hereof has not been consummated on
the Termination Date with respect thereto for any reason, then Obligor shall, on
the Termination Date of such Item(s), pay to Corporate Obligee as an end of term
Equipment Payment adjustment, in immediately available funds, as an adjustment
to the Equipment Payment payable under this Equipment Agreement for such Item(s)
that have not been sold pursuant to Sections 25.2, 25.3 or 25.4, an amount equal
to the Equipment Payment due and payable for such Item(s) of Equipment on the
Termination Date, plus all Supplemental Payments then due and owing with respect
to such Item(s) plus (a) the Maximum Obligor Risk Amount of all of such Items,
if (i) on the Termination Date no Equipment Agreement Event of Default or event
which, with notice or passage of time or both would constitute an Equipment
Agreement Event of Default, shall have occurred and be continuing hereunder, and
(ii) all Items of Equipment then subject to this Equipment Agreement have been
returned to Corporate Obligee on the Termination Date in the condition and at
the locations required by Section 6 hereof, and (iii) this Equipment Agreement
shall not have been terminated prior to the Termination Date, or (b) the
Estimated Residual Value of all of such Items, if (i) on the Termination Date an
Equipment Agreement Event of Default or event which, with notice or passage of
time or both would constitute an Equipment Agreement Event of Default, shall
have occurred and be continuing hereunder, or (ii) all Items of Equipment then
subject to this Equipment Agreement have not been returned to Corporate Obligee
on the Termination Date in the condition and at the locations required by
Section 6 hereof, or (iii) this Equipment Agreement shall have been terminated
prior to the Termination Date.  Obligor shall remain liable for the payment of,
and upon the consummation by Corporate Obligee of the sale of any Item(s) of
Equipment on or after the Termination Date thereof, Obligor shall pay, or
reimburse Corporate Obligee for the payment of, all applicable sales, excise or
other Taxes imposed as a result of such sale, other than gross or net income
taxes attributable to such sale, and such obligation shall survive the
termination of this Equipment Agreement.



            Section 27.       Governing Law, Jurisdiction and Venue; Waiver of
Jury. This Agreement and the rights and obligations of the parties hereunder
shall be construed in accordance with, and be governed by, the law of the State
of New York.  The parties hereto hereby agree that allactions or proceedings
initiated by any party hereto arising directly or indirectly out of this
Agreement or the other Loan Documents may be litigated in the Supreme Court of
the State of New York located in New York City or the District Court or the
United States District Court for the Southern District of New York.  Each party
hereto hereby expressly submits and consents in advance to such jurisdiction and
venue in any action or proceeding commenced by any party hereto in any of such
courts, agrees that jurisdiction and venue is proper in such courts, and hereby
waives personal service of the summons and complaint, or other process or papers
issued therein, and agrees that such service of the summons and complaint may be
made by registered mail, return receipt requested, addressed to the party hereto
being served at the address for such party set forth in Section 10.4 of the
Participation Agreement.  Each party hereto waives any claim that New York City
or the Southern District of New York is an inconvenient forum or an improper
forum based on lack of venue.  The choice of forum set forth herein shall not be
deemed to preclude the enforcement by Lender or Security Trustee of any judgment
in any other appropriate jurisdiction.  Each of Obligor and Corporate Obligee
hereby waives trial by jury in any judicial proceeding brought by it, Lender or
Security Trustee involving directly or indirectly, any matter in any way arising
out of, related to, or connected with this Agreement or the other Operative
Documents.



            Section 28.       Miscellaneous.



                                    Section 28.1.    Any provision of this
Equipment Agreement which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating or diminishing Corporate Obligee’s
rights under the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  To the extent permitted
by Applicable Law, Obligor hereby waives any provision of law which renders any
provision of this Equipment Agreement prohibited or unenforceable in any
respect. All of the covenants, conditions and obligations contained in this
Equipment Agreement shall be binding upon and shall inure to the benefit of the
respective successors and assigns of Corporate Obligee and (subject to the
restrictions of Sections 14.1 and 14.3 hereof) Obligor.  This Equipment
Agreement and the other Operative Documents, and each related instrument,
document, agreement and certificate, collectively constitute the complete and
exclusive statement of the terms of the agreement between Corporate Obligee and
Obligor with respect to the acquisition and leasing of the Equipment, and cancel
and supersede any and all prior oral or written understandings with respect
thereto.



                                    Section 28.2     Except as otherwise
expressly provided and subject to the rights assigned by Obligor, Corporate
Obligee and Trust Obligee to Security Trustee under the Participation Agreement,
none of this Equipment Agreement, the Notes, the Participation Agreement nor the
Security Documents nor any terms hereof or thereof may be amended, supplemented,
waived or modified without the written agreement and consent of the parties
thereto, Obligor, each Lender, Corporate Obligee and Trustee Obligee, provided
that where the consent of any Lender is required, such consent (except as
provided below) may be given by Agent acting on behalf of Majority Lenders, and
any such consent shall be binding on all Lenders, provided further, that no such
amendment, modification, waiver or supplement shall, (i) without the consent of
a Lender (A) extend the final scheduled maturity of such Lender’s A Loan or B
Loan, as the case may be, or reduce the rate or extend the time of payment of
interest thereon, or reduce the principal amount thereof (except to the extent
repaid in cash), (B) release all or substantially all of Security Trustee’s
interest in the Collateral (except as expressly provided in the Participation
Agreement), (C) reduce the percentage specified in the definition of Majority
Lenders or (D) amend this clause (i); (ii) without the consent of Agent, amend,
modify or waive any provision relating to the rights or obligations of Agent, or
(iii) without the consent of Security Trustee amend, modify or waive any
provision relating to the rights or obligations of Security Trustee.



            Section 29.       Payments.  All payments by Obligor under this
Agreement shall be made in immediately available funds to such bank and/or
account as Corporate Obligee may from time to time notify to Obligor no less
than three (3) Business Days prior to the due date of any such payment.



            Section 30.       Concerning Corporate Obligee.  Obligor agrees that
as between it and the Corporate Obligee, no recourse shall be had with respect
to this Equipment Agreement or the other Operative Documents against the
Corporate Obligee, or any officer, director, employee, agent or Affiliate
thereof except as expressly set forth in Section 10.15 of the Participation
Agreement.



*   *   *   *




IN WITNESS WHEREOF, the parties hereto have caused this Equipment Agreement to
be duly executed by their duly authorized representatives as of the date first
above written. 



BTM CAPITAL CORPORATION,
as Corporate Obligee



By:  /s/ John F. McCarthy                                
     Name:  John F. McCarthy
     Title:  Vice President



HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED
as Obligor

By:  /s/ Frank Meredith                        
     Name:  Frank Meredith
     Title:  Executive Vice President and
               Chief Financial Officer



COUNTERPART NO. 8 OF 8 SERIALLY NUMBERED MANUALLY EXECUTED COUNTERPARTS. TO THE
EXTENT, IF ANY, THAT THIS DOCUMENT CONSTITUTES CHATTEL PAPER UNDER THE UNIFORM
COMMERCIAL CODE, NO SECURITY INTEREST IN THIS DOCUMENT MAY BE CREATED THROUGH
THE TRANSFER AND POSSESSION OF ANY COUNTERPART OTHER THAN COUNTERPART NO. 1.




EXHIBIT A‑1 TO AMENDED AND RESTATED
EQUIPMENT LEASING AGREEMENT
DATED AS OF JUNE 30, 2003



Type(s) of Equipment:   As described on each of the Schedules of  Equipment
attached to the Equipment Agreement Supplements made with respect to this
Exhibit A-1.



Maximum Acquisition Cost:      $90,000,000



Acquisition Period:        From September 30, 1999 to November 15, 1999, both
dates inclusive.



Basic Term Commencement Date:        September 20, 2000



Renewal Terms:            three (3) Renewal Terms of twelve (12) months each.










EXHIBIT A‑2 TO AMENDED AND RESTATED
EQUIPMENT LEASING AGREEMENT
DATED AS OF JUNE 30, 2003

Type(s) of Equipment:   As described on each of the Schedules of  Equipment
attached to the Equipment Agreement Supplements made with respect to this
Exhibit A-2.



Maximum Acquisition Cost:      $90,000,000



Acquisition Period:        From January 15, 2000 to June 30, 2000, both dates
inclusive.



Basic Term Commencement Date:        September 20, 2000



Renewal Term: three (3) Renewal Terms of twelve (12) months each.


APPENDIX A



HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED
AMENDED AND RESTATED EQUIPMENT LEASING AGREEMENT AND AMENDED AND RESTATED
PARTICIPATION AGREEMENT

(1999)



The definitions stated herein shall equally apply to both the singular and
plural forms of the terms defined.  Any agreement defined or referred to below
means such agreement as amended, supplemented or modified from time to time, and
includes all exhibits, supplements and appendices thereto.  Any Person defined
or referred to below include its successors, permitted transferees  and
assigns.  The word “including,” when used below or in any Operative Document, is
deemed to be followed by “without limitation,” whether or not such words appear.

“A Lenders” means any holder of an A Note and its successors and assigns.



“A Loan Term Percentage” means, as to each A Lender at any time, the percentage
of the aggregate principal amount of the A Loans then outstanding at such time
constituted by the aggregate outstanding principal amount of such A Lender’s
A Loan at such time.



“A Loan” means, as to each A Lender, the outstanding principal amount of such A
Lender’s loan under the Participation Agreement in the principal amount as of
the Restructuring Date set forth under the heading “A Loans” opposite such A
Lender’s name on Schedule 3 to the Participation Agreement, each of which is
evidenced by an A Note.  The aggregate principal amount of the A Loans on the
Restructuring Date is $21,213,540.72.



“A Note” means any A Note issued by Corporate Obligee or Trust Obligee to any A
Lender in the form of Exhibit D‑1 to the Participation Agreement.



“A Notes” means the collective reference to each A Note.



“Acceptance Date” for each Item of Equipment means the date on which Obligor
financed such Item under the Original Operative Documents, as evidenced by
Obligor’s execution and delivery of an Equipment Agreement Supplement for such
Item dated such date.



“Acquisition Cost” of each Item of Equipment means an amount equal to the sum of
(i) the total cost paid by Original Obligee to Obligor for such Item in
accordance with the Original Operative Documents, plus (ii) all sales and excise
taxes paid by Original Obligee and/or Obligor as agent for Original Obligee on
or with respect to the acquisition of such Item, plus (iii) all costs and
expenses approved and paid by Obligor as agent for Original Obligee in
connection with the delivery and installation of such Item.



“Acquisition Period” means the period specified as such on each consecutively
numbered Related Exhibit A attached to and made a part of the Equipment
Agreement.



“Affected Person” means each of the Lenders, any permitted assignee of any
Lender or the Agent.

“Affiliate” means as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors of such Person or (b)
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.



“After-Tax Basis” means in respect of an amount (the “base amount”) with respect
to a Person, the base amount supplemented by a future payment, if necessary, to
such Person such that, after reduction for all Taxes (other than Taxes based
upon a Person’s net income or gross receipts and which are imposed or levied by
any Federal, national, state, provincial or local taxing authority in the United
States or a foreign country unless such Person would not otherwise have been
subject to taxation in such jurisdiction but for such Person’s involvement in
this transaction), if any, imposed on such Person in respect of the sum of the
base amount and such future payment shall be equal to the base amount.



“Agent” means Bank of Tokyo-Mitsubishi Trust Company.



“Aggregate A Loan Principal Balance” has the meaning set forth in Section 5.2(a)
of the Participation Agreement.



“Aggregate B Loan Principal Balance” has the meaning set forth in Section 5.2(a)
of the Participation Agreement.



“Alternate Rate” means a variable rate equal to the greater of (i) the sum of
the Federal Funds Rate from time to time in effect and  ½ of one percent (0.5%)
and (ii) the rate of interest from time to time announced by Agent at its New
York branch from time to time as its “prime commercial lending rate” (which rate
is a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer, and Agent may make commercial loans or other
loans at rates of interest at, above or below such reference rate).



“Applicable Debt Rate” (a) for the purpose of calculating Equipment Payment
means the rate calculated in accordance with Section 7.6 of the Equipment
Agreement, (b) for the purpose of calculating interest due on any A Loan means
the LIBOR Rate then in effect as determined by Agent pursuant to Schedule 2 to
the Participation Agreement and (c) for the purpose of calculating interest due
on any B Loan means the LIBOR Rate then in effect as determined by the Agent
pursuant to Schedule 2 to the Participation Agreement.



“Applicable Law” means, with respect to any Person or Item of Equipment, all
provisions of statutes, rules, regulations, orders and requests (whether or not
having the force of law) of any Governmental Entity applicable to such Person or
Item of Equipment, and all orders and decrees of all courts and arbitrators in
proceedings or actions in which such Person is a party.



“Assignee” has the meaning set forth in Section 14.2 of the Equipment Agreement.



“Assignment and Acceptance Agreement” means the form of assignment and
acceptance agreement attached as Schedule 5 to the Participation Agreement.



“Assumption and Revocation Agreement” means that certain Assignment, Assumption
and Revocation Agreement dated as of June 30, 2003 by and between Original Owner
Trustee, Original Obligee and Corporate Obligee, a copy of which is attached as
Exhibit B to the Trust Agreement.



“B Lenders” means any holder of a B Note and its successors and assigns.



“B Loan Term Percentage” means, as to each B Lender at any time, the percentage
of the aggregate principal amount of the B Loans then outstanding at such time
constituted by the aggregate outstanding principal amount of such B Lender’s
B Loan at such time.



“B Loan” means, as to each B Lender, the outstanding principal amount of such B
Lender’s loan under the Participation Agreement in the principal amount as of
the Restructuring Date set forth under the heading “B Loans” opposite such B
Lender’s name on Schedule 3 to the Participation Agreement, each of which is
evidenced by an B Note.  The aggregate principal amount of the B Loans on the
Restructuring Date is $3,114,771.77.



“B Note” means any B Note issued by Corporate Obligee to any B Lender in the
form of Exhibit D-2 to the Participation Agreement.



“B Notes” means a collective reference to each B Note.



“Basic Term” for each Item of Equipment means the period consisting of twelve
(12) months commencing on the “Basic Term Commencement Date” set forth on the
Related Exhibit A for such Item and terminating on the Payment Date that occurs
in the last month of such twelve (12) month period.



“Basic Term Commencement Date” for each Item of Equipment means the date
specified as such on the Related Exhibit A.



“Breakage Costs” means any amount or amounts as shall compensate a Lender or
Owner Participant for any loss or reasonable cost incurred after using good
faith and reasonable efforts to minimize such loss (but excluding loss of margin
of profit) or cost by a Lender or Owner Participant directly resulting from
repayment by an Obligee of Related Notes (as defined in Appendix A of the
Original Participation Agreement) or Equity Components relating to Item(s) of
Equipment that Obligor exercises its rights to acquire pursuant to Section 25.4
of the Equipment Agreement, in accordance with the terms of the Operative
Documents.  The amount of the loss or cost shall be determined by the Person
seeking such, and notice thereof shall be provided to Obligor in the form of a
certificate of such Person stating that the calculations set forth therein are
in accordance with the terms of the Operative Documents and setting forth in
reasonable detail the basis for such calculations, such certificate being
conclusive and binding for all purposes absent manifest error.

“Business Day” means any day other than a day on which banking institutions in
the State of Connecticut or the State of New York are authorized by law to
close.



“Casualty Loss Value” of each Item of Equipment as of any Casualty Loss Value
Payment Date means an amount determined by multiplying the Acquisition Cost of
such Item of Equipment by the percentage set forth opposite such Casualty Loss
Value Payment Date on the Schedule of Casualty Loss Values attached to the
Equipment Agreement Supplement for such Item.



“Casualty Loss Value Payment Date” for each Item of Equipment for which an Event
of Loss occurs shall mean the Payment Date for such Item next following the date
of such Event of Loss and for each Item of Equipment with respect to which
Obligor is exercising its option under Section 25.4 of the Equipment Agreement
shall mean the Payment Date on which such option is to be exercised in
accordance with such Section 25.4.



“Certificate of Costs” means any certificate by Obligor executed by a
Responsible Officer certifying Obligor’s original purchase price and date of
purchase of the Item of Equipment specified in such certificate sold by Obligor
to Original Obligee under the Original Participation Agreement in the form of
Exhibit B to the Original Participation Agreement.

“Closing Date” means the first Funding Date.



“Code” means the Internal Revenue Code of 1986, as the same may be amended from
time to time, or any comparable successor law.



“Collateral” means the collective reference to the Equipment Collateral and the
Transferred Property Collateral.



“Collateral Proceeds” means the amount or amounts constituting all or a portion
of the Net Proceeds of Sale received by Corporate Obligee or the Lenders from
the sale of any Item or Items of Equipment in accordance with Section 25.3 of
the Equipment Agreement to the extent such amounts constitute payments of
principal or interest due on the A Loans and the B Loans under Section 5 of the
Participation Agreement.



“Commerzbank” means Commerzbank Aktiengesellschaft, New York Branch, the New
York branch of a German banking corporation.



“Consolidated Capitalization” means any date, the sum of (a) shareholders’
equity of Obligor and (without duplication) its consolidated Subsidiaries,
determined on a consolidated basis in accordance with GAAP, and (b) Consolidated
Total Debt.



“Consolidated EBITDA” means for any period, Consolidated Net Income for such
period, plus the amount of taxes, interest, depreciation and amortization
deducted from earnings in determining such Consolidated Net Income.



“Consolidated Interest Expense” means for any period, the amount of interest
expense deducted from earnings of Obligor and its consolidated Subsidiaries in
determining Consolidated Net Income for such period in accordance with GAAP.



“Consolidated Net Income” means for any period, the net income of Obligor and
its Subsidiaries, determined on a consolidated basis in accordance with GAAP.



“Consolidated Total Debt” means at any date, without duplication, the aggregate
of all Indebtedness (including the current portion thereof) of Obligor and its
consolidated Subsidiaries, determined on a consolidated basis in accordance with
GAAP.



“Corporate Obligee” means BTM Capital Corporation, a Delaware corporation, and
its permitted successors and assigns.



“Corporate Obligee Option” has the meaning set forth in Section 9A.1 of the
Participation Agreement.



“Cross Receipt” means any cross receipt in the form of Exhibit A to the Original
Participation Agreement that was executed and delivered by Obligor to Original
Obligee prior to the Restructuring Date in accordance with the Original
Operative Documents.



“Debt Amortization Payment” for any Item of Equipment as of any Payment Date
means the amount determined by multiplying the Debt Component of such Item by
the percentage set forth opposite such Payment Date on the Schedule of Debt
Component Amortization attached to the Related Equipment Agreement Supplement.



“Debt Component” for each Item of Equipment means the dollar amount of the
Acquisition Cost financed by Original Lender on the Acquisition Date in
accordance with the Original Operative Documents therefor calculated as 97.00%
of the Acquisition Cost for such Item.



“Deficiency” has the meaning set forth in Section 26.1 of the Equipment
Agreement.



“Dollar” means freely transferable, lawful money of the United States.



“EBITDA Ratio” means on any date, the ratio of Consolidated EBITDA to
Consolidated Interest Expense for the four consecutive fiscal quarters of
Obligor most recently ended prior to such date.



“English Debenture” means each of Debentures among (i) Original Obligee and
Original Security Trustee (ii) Corporate Obligee and Security Trustee, (iii)
Obligor and Original Security Trustee and (iv) Harman International Industries,
Limited and Original Security Trustee.



“Equipment” means the equipment of the type(s) described on the Schedule of
Equipment attached to each consecutively numbered Equipment Agreement Supplement
made a part of the Equipment Agreement together with any and all related
appliances, parts, accessories, appurtenances, accessions, additions,
improvements, replacements and other equipment or components of any nature from
time to time incorporated or installed therein.



“Equipment Agreement” means the Amended and Restated Equipment Leasing Agreement
dated as of June 30, 2003 between Obligor, as lessee, and Corporate Obligee, as
lessor, and each Equipment Agreement Supplement as amended, supplemented and
modified from time to time in accordance with the terms of the Operative
Documents.



“Equipment Agreement Default” means an Equipment Agreement Event of Default or
an event which with notice or lapse of time or both would become an Equipment
Agreement Event of Default.



“Equipment Agreement Event of Default” has the meaning set forth in Section 20
of the Equipment Agreement.



“Equipment Agreement Supplement” means an Equipment Agreement Supplement
substantially in the form attached to the Original Equipment Agreement as
Exhibit B, which, prior to the Restructuring Date, was executed by Original
Obligee and Obligor with respect to each Item of Equipment as provided in
Section 4 of the Original Equipment Agreement and was consented thereto by
Original Lender, as the same may be amended or modified from time to time.



“Equipment Collateral” has the meaning set forth in Section 7.1(a) of the
Participation Agreement.



“Equipment Payment” means the amount payable during the Interim Term pursuant to
Section 7.1 of the Equipment Agreement, during the Basic Term pursuant to
Section 7.2 of the Equipment Agreement, during each Renewal Term pursuant to
Section 25.1 of the Equipment Agreement and during any holdover period pursuant
to Section 6.3 of the Equipment Agreement, any Deficiency and any end of term
rent adjustment payable in accordance with Section 26.2 of the Equipment
Agreement.



“Equipment Payment Period” for each Item of Equipment means (a) for the Interim
Term of such Item, each period for which a payment of Equipment Payment is to be
made for such Item during the Interim Term as set forth in Section 7.1 of the
Equipment Agreement, (b) for the Basic Term of such Item, each period for which
a payment of Equipment Payment is to be made for such Item during the Basic Term
thereof as set forth in Section 7.2 of the Equipment Agreement, and (c) for each
Renewal Term of such Item, each period for which a payment of Equipment Payment
is to be made for such Item during such Renewal Term as set forth in Section
25.1 of the Equipment Agreement.



“Equity Component” means, for each Item of Equipment, the difference between the
Acquisition Cost and the Debt Component therefor.



“Equity Rate” means, for any Equipment Payment Period, the LIBOR in effect as of
the first LIBOR Banking Day of each such Equipment Payment Period plus two
hundred fifty (250) basis points.



“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Estimated Residual Value” for any Item of Equipment on any date of
determination shall mean an amount obtained by multiplying (a) the percentage
set forth in the Equipment Agreement Supplement for such Item under the caption
“Estimated Residual Value Percentage” applicable to the Basic Term or Renewal
Term in effect on such date, by (b) the Acquisition Cost for such Item.





“Event of Loss” with respect to any Item of Equipment means (a) the loss of such
Item of Equipment or any substantial part thereof, or (b) the loss of the use of
such Item of Equipment due to theft or disappearance for a period in excess of
forty-five (45) days during the Term, or existing at the expiration or earlier
termination of the Term, or (c) the destruction, damage beyond repair, or
rendition of such Item of Equipment or any substantial part thereof permanently
unfit for normal use for any reason whatsoever, or (d) the condemnation,
confiscation, seizure, or requisition of use or title to such Item of Equipment
or any substantial part thereof by any Governmental Entity under the power of
eminent domain or otherwise beyond the earlier of sixty (60) days and the end of
the Basic Term or Renewal Term, as applicable.



“Excepted Payments” means (a) indemnity payments paid or payable in favor of
Trust Company, Owner Participant, or any Assignee, or their successors or
assigns, directors, officers, employees, affiliates and agents under the
Operative Documents, (b) proceeds of public liability insurance (or government
indemnities in lieu thereof) payable to Trust Company, Owner Participant, or any
Assignee either pursuant to the Equipment Agreement or the Participation
Agreement (which shall include proceeds of any self-insurance by Obligor) or
maintained by Obligor, Trust Company, Obligees, Owner Participant, or any
Assignee and not required to be maintained under the Equipment Agreement, (c)
costs or expenses paid or payable by Obligor to, or for the benefit of, Trust
Company, Owner Participant, or any Assignee, (d) all rights of, and payments to,
Owner Participant under and pursuant to the Trust Agreement, (e) where any
amount payable to Trust Company, Owner Participant, or any Assignee is expressed
to be payable on an After-Tax Basis, the increment to the underlying payment
obligation arising by virtue of the operation of the definition of “After-Tax
Basis,” (f) any payments in respect of interest to the extent attributable to
payments referred to in clauses (a) through (e) above and otherwise required to
be paid thereon, (g) all rights to receive the amounts referred to in clauses
(a) through (f) above, and (h) the proceeds of enforcement of any right to
receive the proceeds of any amount referred to in clauses (a) through (f) above.



“Federal Funds Rate” means for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of one percent) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (a) if the day for which such rate is to be determined is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if such rate is not so published for any day
which is a Business Day, the average of the quotations at approximately 11:00
a.m. (New York time) for such day on such transactions received by Agent from
three federal funds brokers of recognized standing selected by Agent.



“French Commercial Pledge Agreement” means each Commercial Pledge Agreement
among Obligor, Corporate Obligee and Audax Industries S.N.C.



“Funding Date” has the meaning set forth in Section 4.5 of the Original
Participation Agreement.



“Funding Notice” has the meaning set forth in Section 4.5 of the Original
Participation Agreement.



“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

“German Chattel Mortgage Agreement” means each of the Agreements on Chattel
Mortgage among (i) Becker GMBH and Obligor, (ii) Harman Audio Electronic Systems
GMBH and Obligor, (iii) Obligor and Corporate Obligee and (iv) Corporate Obligee
and Security Trustee.



“Guaranty Obligation” means as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends, derivative instrument or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guaranty Obligation shall not include (x) endorsements of instruments for
deposit or collection in the ordinary course of business or (y) obligations of
the Obligor or any of its Subsidiaries under arrangements entered into in the
ordinary course of business whereby Obligor or such Subsidiary sells inventory
to other Persons under agreements obligating Obligor or such Subsidiary to
repurchase such inventory, at a price not exceeding the original sale price,
upon the occurrence of certain specified events.



“Governmental Entity” means any Federal, state, municipal or other governmental
department, commission, board, bureau, agency, central bank or instrumentality
or any court, in each case whether of the United States or any foreign country.



“Harman Proceeds” means the amount or amounts paid by Obligor to Corporate
Obligee pursuant to Section 26.1 or 26.2 of the Equipment Agreement and received
by the Lenders to the extent such amounts constitute payments of principal or
interest due the A Loans and the B Loans under Section 5 of the Participation
Agreement.



“Illegality Event” has the meaning set forth in Section 5.5.9 of the
Participation Agreement.



“Indebtedness” means of any Person at any date, all indebtedness or obligations
of such Person (other than current trade liabilities incurred in the ordinary
course of business and payable in accordance with customary practices), as
reflected on the balance sheet of such Person prepared in accordance with GAAP.



“Interest Coverage Ratio” means for any period of four consecutive fiscal
quarters, Consolidated EBITDA divided by Consolidated Interest Expense for such
period.



“Interim Term” for each Item of Equipment means the period commencing on the
Acceptance Date for such Item (unless the Acceptance Date is the Basic Term
Commencement Date, in which case there shall be no Interim Term for such Item)
and ending on the date immediately prior to the Basic Term Commencement Date.



“Item of Equipment” or “Item” means any of the items of Equipment separately
identified on any of the Schedules of Equipment attached to the Equipment
Agreement Supplements currently made a part of the Equipment Agreement.

“Lenders” means the collective reference to the A Lenders and the B Lenders, and
their permitted successors and assigns.



“LC Issuer” means BTM Capital Corporation, a Delaware corporation, and its
permitted successors and assigns.



“LC Reimbursement Security Agreement” means the Reimbursement Security Agreement
between Original Obligee and LC Issuer dated as of June 30, 1999.



“LIBOR” means, in relation to any Equipment Payment Period, the rate per annum
for deposits in Dollars for that Equipment Payment Period which appears on the
Telerate Page 3750 as of 11:00 a.m. London time on the second LIBOR Banking Day
before the first day of the relevant Equipment Payment Period; provided that if
such rate does not appear on the Telerate Screen Page 3750, LIBOR shall mean the
rate for deposits of an amount comparable to the aggregate of the Unamortized
Debt Balances then financed or refinanced by such Lender by loans on the London
interbank Dollar market for that Equipment Payment Period determined by such
Lender to be the LIBOR rate offered by Agent to leading banks in the London
Eurodollar interbank market at 11:00 a.m. London time on the second LIBOR
Banking Day before the first day of the relevant Equipment Payment Period for
that relevant Equipment Payment Period adjusted for any reserve requirements in
effect on the first day of such Equipment Payment Period.



“LIBOR Banking Day” means any day other than a day on which banking institutions
in the State of New York or the City of London are authorized by law to close.



“LIBOR Margin” means, at any time, the liquidity margin then applicable set
forth in Schedule 2 to the Participation Agreement, expressed as an annual
percentage rate calculated to the seventh decimal place.



“LIBOR Rate” means the sum of LIBOR plus the LIBOR Margin.



“Lien” means liens, mortgages, encumbrances, pledges, charges and security
interests of any kind

.

“Liquidity Agreement” means the Amended and Restated Liquidity Asset Purchase
Agreement dated as of August 27, 2000, among Original Issuer, as issuer,
Commerzbank, as liquidity agent for the purchasers thereunder, and the
purchasers party thereto, as amended prior to the date hereof.



“Loans” means a collective reference to the A Loans and the B Loans.



“Loan Commitment Fee”  means the Loan Commitment Fee (as defined in Appendix A
to the Original Participation Agreement).



“Loan Default” means an event, which with the giving of notice or lapse of time
or both, would become a Loan Event of Default.



“Loan Documents” means the Participation Agreement, Notes and Security
Documents.

“Loan Event of Default” has the meaning set forth in section 5.10 of the
Participation Agreement.



“Majority Lenders” means Lenders in the aggregate holding Notes representing
more than 50% of the aggregate outstanding principal balances of the Loans with
each Lender being able to vote all or any portion of its outstanding principal
balance.



“Material Obligation” means any capitalized lease, derivative instrument or
Guaranty Obligation.



“Maturity Date” for each Loan means the earlier of (a) the last day of the third
Renewal Period for the Items of Equipment financed by such Loans and (b) such
earlier date on which such Loan becomes due and payable under the Participation
Agreement.



“Maximum Obligor Risk Amount” for any Item of Equipment on any date of
determination shall mean an amount obtained by multiplying (a) the percentage
set forth in the Equipment Agreement Supplement for such Item under the caption
“Maximum Obligor Risk Percentage” applicable to the Basic Term or Renewal Term
in effect on such date, by (b) the Acquisition Cost for such Item.



“Maximum Obligee Risk Amount” for any Item of Equipment on any date of
determination shall mean an amount obtained by multiplying (a) the percentage
set forth in the Equipment Agreement Supplement for such Item under the caption
“Maximum Obligee Risk Percentage” applicable to the Basic Term or Renewal Term
in effect on such date, by (b) the Acquisition Cost for such Item.



“Multi-Currency Credit Agreement” means the Amended and Restated Multi-Currency,
Multi-Option Credit Agreement dated as of August 14, 2002 among Obligor, as
“Borrower,” JPMorgan Chase Bank, a New York banking corporation, as
“Administrative Agent” and the several lenders party thereto, as amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof, and if such is no longer in effect, any other credit agreement or loan
agreement which provides Obligor and all or some of its subsidiaries with their
primary source of working capital borrowings and if there is no such credit
agreement or loan in effect then such last agreement or loan as in effect
immediately prior to its termination or expiration.



“Multi-Currency Negative Covenants” means each and every financial and negative
covenant contained in the Multi-Currency Credit Agreement (other than covenants
(a) for the maintenance of a ratio of Consolidated Total Debt to Consolidated
Capitalization, (b) for the maintenance of an Interest Coverage Ratio or (c)
restricting mergers, consolidations, amalgamations, liquidation, winding up or
dissolutions) as such covenants are in effect from time to time, which, as of
the date hereof, are contained in Section 9 of the Multi-Currency Credit
Agreement.



“Net Proceeds of Sale” means with respect to each Item of Equipment sold by
Corporate Obligee to a third party pursuant to Section 25.3 of the Equipment
Agreement, the net amount of the proceeds of sale of such Item, after deducting
from the gross proceeds of such sale (a) all sales taxes and other taxes
(excluding income taxes on or measured by Corporate Obligee’s income) as may be
applicable to the sale or transfer of such Item, (b) all fees, costs and
expenses of such sale incurred by Obligee and (b) any other amounts for which,
if not paid, Corporate Obligee would be liable or which, if not paid, would
constitute a Lien on such Item.



“Non-Renewal Item of Equipment” means each Item of Equipment with respect to
which the Equipment Agreement is not renewed at the end of the Basic Term or any
Renewal Term pursuant to timely notice to Corporate Obligee in accordance with
the provisions of Section 25.1 of the Equipment Agreement.



“Notes” means the collective reference to the A Notes and the B Notes.



“Obligees” means, collectively, Trust Obligee and Corporate Obligee, and each of
their permitted successors and assigns.

“Obligee Indemnified Person” means each of Trust Company, Owner Participant,
Lenders, Agent, Security Trustee and any Assignee, their successors and assigns
and each of their respective officers, directors, employees, beneficiaries,
stockholders, agents and servants.



“Obligee Property” means all of the estate, right, title and interest of Trust
Obligee and Corporate Obligee in and to the Equipment, the Participation
Agreement, the Equipment Agreement and the other Operative Documents, and all
documents related hereto and to the Equipment, and all proceeds thereof,
including, without limitation, all Equipment Payments, insurance proceeds and
Supplemental Payments, but excluding any Excepted Payments.



“Obligor” means Harman International Industries, Incorporated, a Delaware
corporation, and its permitted successors and assigns.



“Obligor Indemnified Person” means each Obligee Indemnified Person and each
Obligee, its successors and assigns and each of their respective officers,
directors, employees, beneficiaries, stockholders, agents and servants.



“Operative Documents” means the Participation Agreement, the Receivables
Purchase Agreement, the Notes, the Equipment Agreement, all Equipment Agreement
Supplements, the Trust Agreement, the Original Trust Purchase Agreement, the
Assumption and Revocation Agreement and the Security Documents and in each case,
all exhibits, schedules and supplements thereto, and all notices, consents,
certificates and other documents from time to time issued or entered into
pursuant to or in connection therewith; in each case as amended and modified
from time to time.



“Optional Alteration” has the meaning given set forth in Section 12 of the
Equipment Agreement.



“Original Agent” means Commerzbank, acting in the capacity as “Agent” under the
Original Participation Agreement.



“Original Equipment” means the Equipment (as defined in Appendix A to the
Original Participation Agreement).



“Original Equipment Agreement” means the Equipment Leasing Agreement dated as of
September 30, 1999 between the Original Obligee, as “Obligee”, and Obligor, as
“Obligor”, as amended prior to the Restructuring Date.



“Original Issuer” means Four Winds Funding Corporation, a Delaware corporation,
as “Issuer” under the Liquidity Agreement.



“Original Items of Equipment” means the Items of Equipment (as defined in
Appendix A to the Original Participation Agreement).



“Original Lender” means Four Winds Funding Corporation, a Delaware corporation,
as “Lender” under the Original Operative Documents.

“Original Loans” means each Loan (as defined in Appendix A to the Original
Participation Agreement) made by Original Lender to Original Obligee under the
Original Operative Documents.



“Original Notes” means the collective reference to the Notes (as defined in
Appendix A to the Original Participation Agreement) issued by Original Obligee
to Original Lender to evidence the Original Loans made to it by Original Lender
under the Original Operative Documents.



“Original Obligee” means U.S. Bank National Association (assignee of State
Street Bank and Trust Company of Connecticut, National Association), not in its
individual capacity but solely as trustee under the Original Trust Agreement.



“Original Operative Documents” means the Operative Documents (as defined in
Appendix A to the Original Participation Agreement).



“Original Owner Participant” means Bank of Tokyo-Mitsubishi Trust Company, a New
York trust company.



“Original Owner Trustee” means U.S. Bank National Association (assignee of State
Street Bank and Trust Company of Connecticut, National Association), acting in
the capacity as “Owner Trustee” under the Original Trust Agreement.



“Original Participation Agreement” means the Participation Agreement dated as of
September 30, 1999 between Obligor, Original Obligee, Original Lender, Original
Agent, Original Security Trustee and LC Issuer.



“Original Security Trustee” means Commerzbank, acting in the capacity as
“Security Trustee” under the Original Participation Agreement.



“Original Trust Agreement” means that certain Trust Agreement by and between
Original Owner Trustee and Original Owner Participant, dated as of September 30,
1999, which agreement has been terminated pursuant to the Assumption and
Revocation Agreement.



“Original Trust Estate” means the Trust Estate (as defined in Appendix A to the
Original Participation Agreement).



“Original Trust Purchase Agreement” means the Purchase, Assignment and
Assumption Agreement dated as of June 30, 2003, between Original Owner
Participant, as “Seller”, and Corporate Obligee, as “Purchaser”, a copy of which
is attached as Exhibit A to the Participation Agreement.



“Outstanding Debt Amount” with respect to each Item of Equipment means the Debt
Component therefor less the aggregate of all Debt Amortization Payments, all
payments on account of Casualty Loss Value and all Deficiency payments and all
payments made by Obligor to Corporate Obligee in accordance with Section 26.2 of
the Equipment Agreement paid by Obligor to Corporate Obligee with respect to
such Item.



“Overdue Rate” means the Applicable Debt Rate at the time in effect plus two (2)
percent (200 basis points).



“Overpayment Memorandum” means that certain memorandum dated June 30, 2003 from
Greg Henry of Harman International Industries, Incorporated to the A Lenders.



“Owner Participant” means BTM Capital Corporation, a Delaware corporation, and
its permitted successors and assigns.



“Participation Agreement” means the Amended and Restated Participation Agreement
dated as of June 30, 2003 among Obligor, Corporate Obligee, Trust Obligee, each
Lender, Owner Participant, Agent and Security Trustee, as amended and modified
from time to time in accordance with the terms thereof.



“Payment and Amortization Schedule” for each Loan means the payment and
amortization scheduled attached to the Note relating to and evidencing such
Loan.



“Payment Date” the 20th of each June, September, December and March , provided
however, if any such date is not a LIBOR Banking Day, then the Payment Date
shall be the next LIBOR Banking Day.



“Permitted Assignee” means any “accredited investor” under Rule 501(a) of the
Securities Act of 1933, as amended, which is either a bank, insurance company,
mutual fund, trust company, employee benefit plan (as defined in ERISA), or
savings and loan company, in each case having total assets of at least
$200,000,000 or Corporate Obligee upon exercise of the Corporate Obligee Option.



“Permitted Lien” means (a) any Liens created or granted by (i) Corporate Obligee
to Security Trustee with respect to the Equipment Collateral under or in
connection with the Participation Agreement, or (ii) by Trust Obligee to
Security Trustee with respect to the Transferred Property Collateral under or in
connection with the Participation Agreement, (b) any Liens created or granted by
Original Obligee with respect to the Collateral (as defined in the Original
Operative Documents) under or in connection with the Original Participation
Agreement, which Liens have been assumed by Corporate Obligee, Trust Obligee, or
both, (c) any interest of Obligor with respect to the Collateral under the
Participation Agreement or the Equipment Agreement, and (d) any Lien of a
mechanic, material-man, carrier, employee or other similar Lien arising in the
ordinary course of business by statute or by operation of law, in respect of
obligations that are not overdue or that are being contested in good faith by
appropriate proceedings.



“Permitted Transferee” has the meaning specified in Section 10.7(b) of the
Participation Agreement.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust, trustee(s) of a
trust, unincorporated organization, or government or Governmental Entity, agency
or political subdivision thereof.



“Pre Effective-Date Financing Statement” means any UCC financing statement filed
prior to July 1, 2001 in accordance with the Original Operative Documents to
perfect a security interest granted by a Subsidiary of Obligor to Obligor or by
Obligor to Original Obligee or by Original Obligee to Original Security Trustee
under the Original Equipment Agreement or the Original Participation Agreement,
which UCC financing statements were not filed in such Subsidiary’s, Obligor’s or
Original Obligee’s UCC Location.



“Prepayment Premium” means with respect to any repayment of a Loan in whole or
in part on any day other than a Payment Date the amount (if any) by which (a)
the amount of interest payable on the next Payment Date on the amount of the
Loan which is repaid, but for it having been so repaid, exceeds (b) the
aggregate of the amount of interest accrued to the date such amount is repaid
and an amount equal to AR x D x R, where AR equals the amount which is repaid, D
equals the number of days from the date of repayment to the next Payment Date
and R equals the rate per annum at which the Lender concerned is offering or
would offer in the London Interbank Market (based on commercially reasonable
criteria) for Dollar deposits of leading banks in an amount substantially equal
in the amount repaid for a period from such date to the next Payment Date.



“Program Administration Letter” means the Program Administration Letter (as
defined in Appendix A to the Original Participation Agreement).



“Receivables Purchase Agreement” means the Financing Agreement Rights Purchase
Agreement dated as of June 30, 2003 between Corporate Obligee, as seller, and
Trust Obligee, as purchaser, a copy of which is attached as Exhibit C to the
Participation Agreement.



“Redelivery Location” means, with respect to any Item of Equipment that is to be
returned by Obligor to Corporate Obligee, a location or locations designated by
Corporate Obligee.



“Related Exhibit A” means, with respect to an Item of Equipment, the particular
numbered Exhibit A currently attached to the Original Equipment Agreement and
made a part thereof to which such Item relates as specified in Section 4 of the
Equipment Agreement.



“Related Equipment Agreement Supplement” means, with respect to an Item of
Equipment, the particular numbered Equipment Agreement Supplement executed and
delivered prior to the Restructuring Date in connection with the Original
Operative Documents on which that Item is identified.



“Renewal Term” for each Item of Equipment means each twelve (12) month period
following the end of the Basic Term for such Item with respect to which Obligor
has the option to renew the Equipment Agreement pursuant to Section 25.1 of the
Equipment Agreement, terminating on the Payment Date that occurs in the twelfth
month of such Renewal Term.

“Required Alteration” has the meaning set forth in Section 12 of the Equipment
Agreement.





“Responsible Officer” means the chief executive officer, the president, the
chief financial officer, the Chief operating officer or the vice president for
financial or legal affairs of Obligor.

“Restricted Subsidiary” means any Subsidiary identified as a “Restricted
Subsidiary” in the Multi-Currency Credit Agreement.



“Restructuring Date” means June 30, 2003.



“Risk Allocation Agreement” means the Risk Allocation Agreement dated as of
September 30, 1999 by and among Commerzbank Aktiengesellschaft, New York Branch
and each other party referred to therein as a “Purchaser” and Commerzbank
Aktiengesellschaft, New York Branch, as agent for itself and the other
Purchasers thereunder.



“Secured Obligations” has the meaning set forth in Section 7 of the
Participation Agreement.



“Security Documents” means the UCC financing statements referenced in
Section 2.1(g) of the Participation Agreement, the French Commercial Pledge
Agreements, the German Chattel Mortgage Agreements, the English Debentures, and
Subsidiary Equipment Agreements.



“Security Trustee” means Bank of Tokyo-Mitsubishi Trust Company. 



“Special Non-Cash Charges” means any non-cash, non recurring restructuring
charges in accordance with GAAP and non-cash charges relating to the
implementation of Statement of Financial Accounting Standard No. 142, Goodwill
and Other Intangible Assets, issued by the Financial Accounting Standards Board.



“Standard & Poor’s” means Standard & Poor’s Rating Service, a Division of McGraw
Hill Companies, Inc. and any successor or assign.



“Subsidiary” means as to any Person, a corporation, partnership or other entity
of which shares of stock or other ownership interests having ordinary voting
power (other than stock or such other ownership interests having such power only
by reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person.



“Subsidiary Equipment Agreement” has the meaning set forth in Section 14.1 of
the Equipment Agreement.



“Supplemental Payments” means all amounts, liabilities and obligations which
Obligor assumes or agrees to pay hereunder to Corporate Obligee or others,
including payments of Casualty Loss Value, Estimated Residual Value and
indemnities, but excluding Equipment Payment.



“Taxes” has the meaning set forth in Section 8.2 of the Participation Agreement.



“Term” for each Item of Equipment means the period from and including the
Acceptance Date thereof and ending on the last day of the Basic Term thereof or,
if renewed, the last Renewal Term thereof.



“Termination Date” for each Item of Equipment means the last day of the Basic
Term therefor, or if the Term of such Item has been renewed pursuant to Section
25.1 of the Equipment Agreement, the last day of the then current Renewal Term
of such Item.



“Transfer Option Amount” has the meaning set forth in Section 25.2 of the
Equipment Agreement.



“Transferred Property” has the meaning set forth in Section 1 of the Receivables
Purchase Agreement.



“Transferred Property Collateral” has the meaning set forth in Section 7.1(b) of
the Participation Agreement.



“Trust” means the trust created by the Trust Agreement.



“Trust Agreement” means that certain Trust Agreement by and between Trust
Company and Owner Participant, dated as of June 30, 2003, as amended,
supplemented or modified from time to time.



“Trust Collateral” has the meaning set forth in Section 7.1(c) of the
Participation Agreement.



“Trust Estate” has the meaning specified in Section 2.6 of the Trust Agreement.



“Trust Company” means U.S. Bank National Association, a national banking
association, and its successors and assigns, each in its individual capacity.



“Trust Company Liabilities” means any claims or liabilities resulting from or
arising out of the following (i) the willful misconduct or gross negligence of
Trust Company; (ii) the liabilities that may result from the breach or
inaccuracy of any of the Trust Company’s representations, warranties or
agreements made in its individual capacity in Sections 5.6 and 5.14 of the Trust
Agreement, or in any Operative Documents or any document delivered in connection
therewith; (iii) any failure by Trust Company to perform the obligations
expressly undertaken in its individual capacity in the Trust Agreement or in any
Operative Document or any document delivered in connection therewith; (iv) Taxes
based on or measured by any fees, commissions or compensation received by Trust
Company for acting as trustee in connection with any of the transactions
contemplated by the Operative Documents; or (v) any failure by Trust Company to
use ordinary care in the receipt and disbursement of fund.



“Trust Obligee” means U.S. Bank National Association, a national banking
association, not in its individual capacity but solely as trustee under the
Trust Agreement, and its permitted successors and assigns.



“UCC” means the Uniform Commercial Code, as in effect in any applicable
jurisdiction.



“UCC Location” means the jurisdiction in which a “debtor” is located (or deemed
located) under the UCC.



“Unamortized Debt Balance” for any Item of Equipment, means the amount
calculated by multiplying the unpaid principal balance of the Loans made with
respect to such Item of Equipment by a fraction, the numerator of which is the
Acquisition Cost of such Item of Equipment as set forth on the Related Equipment
Agreement Supplement and the denominator of which is the aggregate of all
Acquisition Costs for Items of Equipment as set forth on the Related Equipment
Agreement Supplement (including such Item of Equipment with respect to which
such calculation is being made) and at the time subject to the Equipment
Agreement.



When used in any Operative Document the words “this Agreement”, “herein”,
“hereunder”, “hereof” or other like words mean and include such Operative
Document and each amendment and supplement thereto, and with respect to the
Equipment Agreement, each Exhibit A, each Equipment Agreement Supplement.  All
references to sections, schedules and exhibits in any Operative Document are to
sections, schedules and exhibits in or to such Operative Document unless
otherwise specified.  All accounting terms not specifically defined herein shall
be construed in accordance with generally accepted accounting principles in
effect from time to time in the United States.  All words importing any gender
shall be deemed to include the other gender.  All references to statutes are to
be construed as including all statutory provisions consolidating, amending or
replacing the statute referred to.  Unless otherwise specified, references to
agreements and other contractual instruments shall be deemed to include all
subsequent amendments, modifications and supplements thereto.



